Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 1 of 67




                          EBER BROS. WINE & LIQUOR :METRO, INC.
                                     155 Paragon Drive
                                 Rochester, New York 14624


January :zq~ 2008

Eder-Goodman, LLC                                      Eder-Gooclman, LLC
c/o Eder Bros., Incorporated                           c/o Allan S. Goodman, Incorporated
11 Eder Road                                           180 Goodwin Street
West Haven, Connecticut 06516                          East Hartford, Connecticut 06108
Attn: Richard M. Weiss,. Manager                       Attn: David Heller, Manager

               Re:    Sale of Interest in Eber-Connecticut, LLC (the "Company")

Dear Richard and Dave:

         This letter agreement ("Agreement") is between Eder-Goodman, LLC, a Connecticut limited
liability company ("Buyer"), Eber Bros. Wil1e & Liquor Metro, Inc., a New York corporation
("Eber"), and Eber-Connecticut, LLC, a Delav,.rare limited liability company (the "Company"), and
sets forth the terms and conditions upon which Buyer has agreed to loan $4,?00,000 to the Company
and the terms and conditions upon which Buyer will invest $4,500,000 in the Company and acquire a
15% membership interest in the Company:

         1.     Loan. Upon execution of this Agreement, Buyer will loan to the Company $4,500,000
(the "Loan") pursuant to the terms and conditions of a certain Promissory Note in the form attached
hereto as Exhibit A (the "Note"). The Loan is secured by all of the assets of the Company pursuant
to the terms and conditions of a Security Agreement; in the form attached hereto as Exhibit B (the
"Security Agreement") . All amounts owing under the Note and the security interest granted to the
Buyer in the assets of the Company will be subject and subordinate in all respects to the .amounts
owing from time to time from the Company to The Canandaigua National Bank and Trust Company
("CNB"), up to a maximum principal amount of $3,000,000 (excluding interest, fees and costs), and
the security interest in the Company's assets granted to CNB by the Company. In accordance with
the foregoing, Buyer is entering into an Intercreditor Agreement in the form attached hereto as
Exhibit C (the "Intercreditor Agreement"). The Loan is further secured by a Limited Recourse
Guaranty and Pledge made by Eber in favor of Buyer in the form attached hereto as Exhibit D (the
"Guaranty").

        2.      Sale of Ownership Interest. The Company hereby agrees to sell to Buyer, and Buyer
hereby agrees to purchase from the Company, a 15% ownership interest in the Company (the
"Units") for a purchase price of$4,500,000. The closing of the sale of the Units by the Company to
Buyer (the "Closing") shall be conditioned only upon (a) the receipt by the Company of all necessary
Regulatory Approvals , as such term·is ·defmed below, for such sale, and (b) for the benefit of Buyer
only, the absence of the occurrence of any Event of Default under the Note. The Closing shall talce
place not more than five (5) business days following the receipt of the Regulatory Approvals. The
Purchase Price shall be paid by forgiving all amounts outstanding under the Note, including all
pdncipal and interest accrued thereon, if any. At the closing, Buyer, Eber and the Company shall
enter into the Amended and Restated Limited Liability Company Agt_eement ofEber-Connecticut, __.

                                                 -1-


                                       I    PLAINTIFPS

                                       I     5trr
                                       ~c).~7/;q eta                          EB-00017087
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 2 of 67




 LLC in the fonn attached hereto as Exhibit E (the "LLC Agreement"). The parties agree to work in
 good faith to obtain all necessary Regulatory Approvals as quickly as practicable following the
 execution of this Agreement. For purposes hereof, "Regulatory Approvals" shall mean: (i) a "fmal
 approval" from the Department of Consumer Protection as may be required tmder Title 3 0 of the
 Connecticut General Statutes and the Regulations promulgated there under, including but not lh:nited
 Regulation 30-6-A4; and (ii) the furnishing of notice to the U.S. Department ofTreasury, Alcohol
 and Tob!'lcco Tax and Trade Bureau as may be required under Title 27 U.S.C. and the regulations
 promulgated there under, including but not limited to 27 CFR Subchapter A § 1.42. For the purposes
 of this section "final approval" shall mean any approval from which an administrative or other
 subsequent action could be taken but for which the requisite time period for conunencing such action
 has passed with no such action having been conunenced or, if any such action is commenced, upon
 the exhaustion of all available remedies and with the proceedings terminating with a favorable
 determination.

        3.      Representations and Warranties .

              a.     Representations and Warranties ofEber and the Company. Eber and the
 Company represent and warrant to Buyer as follows:

                          (i)    Eber is duly incorporated, validly existing and in good standing as a
 corporation under the law of the State of New York. The Company is duly organized, validly
 existing and in good standing as a limited liability company under the law of the State of Delaware,
 and is duly qualified and in good standing as a foreign limited liability company in the State of
 Connecticut. Eber is the sole member of the Company, and no third party holds any membership
 interests or units or other securities of any nature of the Company, or options, warrants or other rights
 to acquire membership interests, units or other securities of any nature of the Company.

                       (ii)     Eber and the Company each has all necessary right, power and
 authority to execute, deliver and perform this Agreement and each of the Note, the Security
 Agreement, the Intercreditor Agreement, the Guaranty and the LLC Agreement (the "Other
·Documents") to which it is or is to be a party, and has obtained all necessary shareholder, board of
 director, member and manager consents to do the same. Neither the execution, delivery nor
 performance of this Agreement or any of the Other Documents by Eber and/or the Company will,
 either alone or with the giving of notice or the passage of time, (A) violate any law, statute,
 ordinance, rule, regulation, judgment or order binding upon Eber, the Company or any affiliate of
 either of them, (B) violate any of the organizational or governance documents of Eber or the
 Company, or (C) violate, or give rise to any lien, claim or other encumbrance under, any agreement,
 contract, instrument or other obligation of or binding upon Eber, the Company or any affiliate of
 them or the property or assets of any of the foregoing.                                             ·

                        (iii)   This Agreement and each of the other Docwnents to which it is, or is to
 be, respectively a party constitutes the legal, valid and binding obligation of Eber and the Company,
 enforceable against Eber anti-the Company in accordance with its tenns.

                        (iv)   The fmancial statements of the Company, copies of which are attached
hereto as Exhibit F (the "Financial Statements"), were prepared in accordance with generally
accepted accounting principles consistently applied and accurately reflect the fmancial condition and
1:esults of operations of the Company as of the dates and for the periods thereof, subject to normal

                                                   -2-




                                                                                EB-00017088
 Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 3 of 67




  year end adjustments which will not be material in amount and the absence of footnote disclosures,
  and provided that immediately prior to the making of the Loan, all amounts owing by the Seller to
  Eber Bros. Wine and Liquor Corporation ("EBWLC") will be satisfied by the payment of $4,500,000
  by delivery of a promissory note in such amount to EBWLC (the "EBWLC Note") and the
  assignment to EBWLC of all amounts owing to the Company from EberwRhode Island, LLC (the
  "Cleanwup Transactions"). Upon the completion of the Clean-up Transactions the Company has no
  obligations to EBWLC or to any afflliate of EBWLC or the Company (including Eber and Lester
  Eber and members of his immediate family), and neither EBWLC nor any affiliate ofEBWLC or the
· Company (including Eber and Lester Eber and members of his immediate family) has any obligation
  to the Company. Upon receipt of the proceeds of the Loan, the same will be applied to pay the
  EBWLC Note in full, either by payment to EBWLC and/or to one or more third parties at EBWLC's
  direction.

                 b.    Representations and Warranties of Buyer. Buyer represents and warrants to
 Ebe~   and the Company as follows:

                        (i)   Buyer is duly organized, validly existing and in good standing as a
 limited liability company under the law of the State of Connecticut.

                        (ii)      Buyer has all necessary right, ·power and authority to execute, deliver
.and perform this Agreement and each of the Other Documents to which it is or is to be a party, and
 has obtained all necessary member and manager consents to do the same. Neither the execution,
 delivery nor performance of this Agreement or any of the Other Documents by Buyer will, either
 alone or with the giving of notice or the passage of time, (A) violate any law, statute, ordinance, rule,
 regulation, judgment or order binding upon Buyer or any affiliate of it, (B) violate any of the
 organizational or ·governance docwnents of Buyer, or (C) violate, or give rise to any lien, claim or
 other encwnbrance under, any agreement, contract, instrument or other obligation of or binding upon
 Buyer or any affiliate of it or the property or assets of any of the foregoing .

      .                  (iii)  This Agreement and each of the other Documents to which it is, or is to
 be, a party constitutes the legal, valid and binding obligation of Buyer, enforceable against Buyer in
 accordance with its terms.

                        (iv)   Subject to the conditions hereof concerning such purchase, Buyer will
 purchase the Units for Buyer's. own account and for investment and not with a view toward the
 distribution thereof. Buyer understands that the Units have not been registered under the Securities
 Act of 1933 (the "Securities Act") or the securities laws of any state and will be sold in reliance on an
 exemption from registration requirements. Buyer represents, warrants and agrees that it will not sell
 or otherwise transfer the Units without registration under the Securities Act or an exemption
 therefrom. Buyer acknowledges that because of the restrictions on the transferability of the Units,
 Buyer must bear the economic risk .of such the investment in the Units for an indefmite period of
 time.

          4.     Other Agreements.

                 a.     From and after the date hereof until the first to occur of (a) the Buyer has
 purchased the Uruts or (b) the first anniversary of the date of this Agreement, the Company shall not
 (i) make any distributions to Eber, the sole member of the Company, except for cash distributions in


                                                    -3-




                                                                                 EB-00017089
- - - - - - - - - - - - - - - - - - - - - - - --                                                     ·-·   ·- ·-   - --
       Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 4 of 67




        an amount no greater than the tax liability of Buyer arising from the taxable income of the Company
         ("Tax Distributions"), or (ii) issue any membership interests or units or other securities of any nature,
         or options, warrants or other rights to acquire membership interests, units or other securities of any
         nature to any third party.

                         b.       From and after the date hereof until such time as the Buyer has purchased the
         Units or the Note has been paid in full, the parties hereto shall be bound by Sections 3.4, 5.4.3, 5.4.4,
         5.4.5, 5.4.7, 5.4.8, 5.4.9, 7.3.1, 8.1, 8.4, 8.5 and 8.6 of the LLC Agreement as though such provisions
         were fully set forth in this Agreement, which provisions shall be interpreted and construed as though
         Buyer is the "Minority Member" and Eber is the "Majority Member," as such terms are defmed in the
       . LLC Agreement.

                       c.       The Company and Eber agree, jointly and severally, from and after the date of
        this Agreement, provided that the Buyer has not theretofore purchased the Units and the Note has not
        been paid in full, if the Company makes any distribution to Eber other than a Tax Distribution, 15%
        of such distribution shall be paid directly to the Buyer and shall be applied to the partial or full, as
        applicable, repayment of the Note. Lester Eber guaranties the payment of such amounts to Buyer,
        and Buyer may proceed against Lester Eber for any amounts not so paid to Buyer without first having
        to proceed against the Company or Eber.

                5.      General .

                      . a.     The tenns and conditions of this Agreement, including its existence, shall
        remain confidential. Each party agrees that neither it ·nor any of its affiliates will disclose to anyone
        (other than their respective attorneys, accountants and financial institutions) their negotiations or any
        information concerning the transaction contemplated herein, whether before or after the
        consummation thereof, without the prior consent of Buyer and Eber, which consent will be required
        with respect to the contents as well as the fact of any such disclosure. Each party hereby
        acknowledges and agrees that a violation of this Section S(a) would cause irreparable injury to the
        nou-breaching party(ies), not adequately compensated by money damages. Accordingly, any non-
        breaching party may seek and obtain injunctive relief (without the need for a bond or other security
        therefor) against the breach or threatened breach of this Section S(a), in addition to any other legal
        remedies that may be available to it. Notwithstanding the foregoing, nothing herein shall be
        interpreted or construed to prohibit any party from disclosing (i) to any applicable regulatory body
        any information necessary to obtain the Regulatory Approvals or (ii) otherwise disclosing any
        information to any party to the most limited extent required by applicable law.                    ·

                       b.    Any and all controversies arising out of or relating to tlus Agreement shall be
        resolved by fmal and binding arbitration in accordance with the Commercial Arbitration Rules of the
        American Arbitration Association for complex cases, and judgment upon the award rendered by the
        Arbitrator may be entered in any court having jurisdiction thereof. Notwithstanding anything to the
        contrary, the Commercial Arbitration Rules shall be modified as follows :

                                (i)    The place of hearing shall be N01ih Haven, Connecticut.




                                                           -4-




                                                                                        FR-000170!=!0
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 5 of 67




                         (ii)   The arbitration shall be be±bre a panel ·ofthree (3) arbitrators. Eber on ·
the one hand, and Buyer on the other hand, shall each selec~ one (1) . arbitrator. The two (2)
arbitrators so selected shall select the third (3"') arbitrator.

                        (iii)   The Arbitrators shall be governed by the laws' of the State of
Connecticut.

                        (iv)    The Arbitrators' award shall be made within thirty (30) days after the
hearing.

                        (v)     No party shall waive the right to arbi1Iation, unless Eber and Buyer
both so agree.

                        (vi) The Arbitrators shaU award all costs and attorneys' fees to . the
prevailing party, including reimbursement of the Arbitrators' fees.

                         (viD The parties intend to resolve all of their disputes as expeditiously. as
possible in a single, binP.ing arbitration. Thus, if a dispute arises over or relating to this Agreement or
any of the transactions contemplated hereby at the same time that there is a pending issue arising out
of or related to any Other Documents, the Arbitrators shall endeavor to consolidate all disputes into a
single arbitration proceeding, unless the posture of the proceedings would make consolidation a
manifest waste of party resources or would impose an undue hardship on one of the parties.

               c. . The tenns and conditions set forth in this Agreeme11t, except to the extent
expressly set forth herein, shall be \:>inding on ·each of the parties hereto, their successors and/or
assigns.

       If you are in agreement with the terms and conditions set forth in this letter, please evidence
your agreement by signing this letter in the space provided below.

                                              Sincerely,



                                              Lester Eber, President ofEber and the Company




                                                                                                              I
                                                                                                              I
                                                                                                              l
                                                 . -5-
                                                                                                              I
                                                                                                              l

                                                                                                              'i
                                                                                                              !




                                                                                    FR-000170!=11
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 6 of 67




  Acknowledged and Agreed to this 2~ lL..

  Day of January, 2008 :

  Eder-Goodrnan, LLC



  By:                                             By:

         Richard M. Weiss, Manager                      . David Heller, Manager

  Solely for purposes of Section 4(c) hereof:



  Lester Eber, Individually

                                                                                         I
                                                                                        .i
                                                                                         I




                                                -6-




                                                                          EB-00017092
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 7 of 67

                                                                                          I


                                                                                          ~
                                                                                          i
                                                                                          l
 Acknowledged and Agreed to this 2~ Li..
                                                                                          .I
 Day of January, 2008:
                                                                                          '
 Eder-Goodman, LLC



 By:                                                 By:

        Richard M. Weiss, Manager                          David Heller, Manager

 Solely for purposes of Section 4(c) hereof:



 Lester Eber, Individually




                                                                                               I


                                                                                               I
                                                                                               I"'
                                                                                               !




                                               -6-




                                                                            EB-00017093
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 8 of 67




 Aclmowledged and Agreed to this _

 Day of January, 2008:

 Eder-Goodman, LLC



 By:                                              By:

        Richard M. Weiss, Manager                       David Heller, Manager

 Solely for purposes of Section 4(c) hereof:

            ~cL
 Lester Eber, ·Individually




                                               ·-6-




                                                                         FR-00017mM
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 9 of 67




                                       AMENDED AND RESTATED
                            LIMITED LIABn.rrY COMPANY AGREEMENT
                                              OF
                                       EBER-CONNECTICUT, LLC

          This Amended and Restated Limited Liability Company Agreement (this "Agreement")
  ofEBER-CONNECTICUT, LLC (the "Company''), dated as of Aprill, 2008, is by and among
  EBER-CONNECTICUT, LLC. a Delaware limited liability company having its principal offices
  located at 30 Co1p0rate Drive, North Haven. Connecticut 06473 (the "Company"), and the
  entities that are admitted as members and whose JUDDeS appear on Scheclu1e A to this Agreement
  (the ''Members'').

         WHEREAS, the Company was formed on February 16, 2005 as a lim.i:1ed Jiability
  company pursuant to and in accordance with the Delaware Limited Liability Company Act (6
  Del. C." 18-101 et ~.),as amended ftom time to time (the "A&f'); and
       WHEREAS, the Members desire that this Agreement constitute the Limited Liability
  Company Agreement of the Company within the meaning of Section 18-201(d) of the Act 10
  supersede and completely replace any Limited Liability Company Agreemerit heretofore entered
  into by and among the Company and the Members, or either of them and/or any prior member of
  the Company;
               NOW, THEREFORE, the Members states as follows:

                                                 SECTION I
                                               DEFINED TERMS

            1.1.   DefiDltlons. When used in this Agreement, the following terms not otherwise
  defined h~in, shall have the following meanings:
               ..Act" has the meaning set forth in the preamble to this Agreement.

         "AdJusted Capital Account Deficit" means, with respect to any Member, the deficit
  balance, if any, in the Member's Capital Account as of the end of each fiscal year, after:

                       (i)     adding to such Capital Account any amounts that such Member is
               obligated to restore pursuant to any provision of this Agreement or is deemed to be
               obligated to restore in confoimity with the penultimate sentences ofTreas. Reg. §§ 1.704-
               2(g)(1) and 1.704-2(iXS); and

                       (ii)   subtracting from such Capital Account the items described in Treas. Reg.
               ·§ 1.704-l(b)(2Xii)(d)(4), (5) and {6).

         "Affiliate" means, with respect to any Person. said Person's parent, spouse or lineal
  descendant, as well as any other Person directly or indirectly controlling, controlled by or under
  common control with such Person on or after the date of this Agreement. For the purposes of
  this Agreement, "control" when used with respect to any Person, means the possession, directly
  1347112 11510411.2


                                                 PLAINTIFF'S
                                                   EXHIBIT
                                                        7

                                                                                                           EB-00022871
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 10 of 67




  · or indirectly, of the power to (a) vote 10% or more of the securities having ordinary voting
    power for the election of directom (or individuals holding comparable positions) of such Person,
    or (b) direct or cause the direction of the management and policies of such Person. whether
    through the ownership of voting securities, by contract or otherwise, and the terms "controlling'"
    and "controlled" have meanings correlative to the foregoing.                 ·

          "Agreement" means this Amended and Restated Limited Liability Company Agreement
    of the Company, together with the Schedules attached hereto, as amended, restated or
    supplemented or otherwise modified from time to time in accordance with the terms hereof.
           ·~.. or       "Board ofManagm" means the Board of Managers of the Company.
           "Qgrital Accotmt'' means, with respect to any Member, the Capital Accotmt maintained
    for such Member in accordance with the following provisions:

                   (i)    To each Member's Capital Account there shall be credited such Member's
   Capital Contributions, such Member's allocable share of Profits and any items in the nature of
   income or gain which are specially allocated pursuant to Section 4..3 hereof; and the amount of
   any Company liabilities assumed by such Member or which are secured by any CQmiMUIY
   Property distributed to such Member;

               · (ii)    To each Member's Capital Account there shall be debited the amount of
   cash and the Gross Asset Value of any Company Property distributed to such Member pursuant ·
   to any provision of this Agreement, such Member's allocable share of Losses and any items in
   the natUre of expenses or losses which are specially allocated pursuant to Section 4.3 hereof: and
   the amount of any liabilities of such Member assumed by the Company or which are secured by
   any Company Property contnbuted by such Member to the Company;                ·

                   (iii)   In the event any · Ownership Interest in the Company is transferred in
   accordance with the terms of this Agreement. the transferee shall succeed to the Capital Account
   of the transferor to the extent it relates to the transfetred Ownership InteieSt; and

                  (iv)     In determining the amount of any liability.for purposes of subparagraphs
   (i) and (li) herco~ there sball be taken into account Code Section 752(c) arid any other applicable
   provisions of the Code and Treasury Regulations.

                 The foregoing provisions and the other provisions of this Agreement relating to
   the maintenance of Capital Accotmts are intended to comply with Treasury Regulations Section
   1.704-l(b), and shall be interpreted and applied in a manner· consistent with such Treasury
   Regulations. The Board of Managers is empowered to JV8lce modifications to the manner in
   which Capital Accounts are computed if it is determined that such adjustments are necessary in
   order to comply with such Treasury Regulations, provided that such adjustments are not likely to
   have a materia) effect on the amounts distributable to a Member hereunder upon the dissolution
   of the Company in accordance with Section 9.4 hereunder.
          "Cmital Contribution" shall mean the money and the Gross Asset Value of any other
   property contributed by the Members to the capital of the Company, and shall include the




                                                                                                         EB-00022872
     Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 11 of 67


..


        Members' capital contributions up to the date of this Agreement, being $4,500,000 in the case of
        the Minority Member and deemed to be $25,500,000 in the cue of the Majority Member, and
        any additional capital contributions hereafter made by the Members in acc:ordance with Section
        3.2hereof.

                •'Cash Flow" shall mean the total cash receipts of the Company, less (a) costs of goods
        sold and all operating expenses of the Company (other than expenses not involving cash
        expenditures, such as deprcciab.on), (b) all principal payments on loans made to the Company or
        secured by property of the Company, (c) capital expenditures, and (d) reserves for working
        capital or other purposes in ~h amounts as the Board may determine.                          ·

               "Certificate o{Formation'' means the Certificate ofForJll.-tlon of the Company filed with
        the Secretary of State ofthe State ofDelaware on February 16,2005, as amended or &J:Qended
        and restated from time to time. A copy of the Certificate of Formation as in effect on the date of
        this Agreement is annexed hereto as Schedule D.

               "~"     shall mean the Internal Revenue Code of 1986, as amended from time to time.
               "Company' means Eber-Connecticut, LLC, a Delaware limited liability company.

               "Company Property" means, at any time, all property (whether real, personal or mixed,
        tangible or intangible) in which the Company holds an ownmhip interest.
               "Covered Persons" bas the meaning set forth in Section 10.1 of this Agreement

                "Deprecilllion.. shall mean, for each Fiscal Period or other period, an amount equal to the
        depreciation, amortization or other cost recovery deduction .~9wable under the Code with
        respect to an asset for such Fiscal Period or other period, except that if the Gross Asset Value of
        an asset differs·from its adjusted basis for federal income tax pmposes at the beginning of such
        Fiscal Period or other period, Depreciation sball be- an amount which bears the same ratio to such
        beginning Gross Asset Value as the federal income tax depreciation, amortization or other cost
        recovery deduction for such Fiscal Period or other period bears to such begb:ming adjusted tax
        basis; provided, however, that if the federal income tax depreciation, amortization or other cost
        recovery deduction for such Fiscal Period is zero, Depreciation sball be determined with
        reference to such beginning Gross Asset Value using any reasonable method selected by the
        Board ofManagezs.

                "Distribution" shall mean cash or other property, from any source, including Cash Flow,
        distributed to the Members by the Company. All Distributions shall be made in acc:ordance with
        this Agreement.
                "Employment Agreements" shall mean that certain Employment Agreement, dated as of
        April!, 2006, by between the Company and Thomas B. Slocum, as amended to date, and that
        certain Employment Agreement, dated as of April 1, 2006, by and between the Company and
        George E. B. Slocum, as amended to date.




                                                        -~




                                                                                                              EB-00022873
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 12 of 67




           "Fisc:al Period" shall mean the period from June 1 to May 31 of each year or such portion
    thereof as the Compauy sba11 be in existence; provided. however, that the first Fiscal Period shall
    commeuce on the date of this Agreement and conclude on the next succeeding May 31.

            "Guanmf.eed Purchase Price" means the minimum amount to be paid to the Minority
    Member on account of the sale of all or substantially all of the assets of the Company and/or the
    liquidation of the Company, or upon the sale of the Minority Member's Units, which sball be in
    an amount of $4,500,000, less all the sum of all Distributions previously paid to the Minority
    Member pursuaut to Section 7.3.2, Section 7.3.3. Section 8.S. and/or Section 8.6.

           "Gross Asset Yalue" means. with respect to any Company Property, such property's
    adjusted basis for federal income tax purposes, except as follows:

                   (i)    The Oross Asset Value of any property contributed by any Member to the
    Company initially sball be the gross fair market value of such property at the time of its
    contribution to the Company;

                   (ii)    The Gross Asset Value of all Company Property shall be adjusted to equal
    the respective gross fair market values of such property as of the following time$: (x) the
    acquisition of additional Units in the Company by any new or existing Member in exchange for
    more than a de mlnlmls Capital Contribution; (y) the distribution by the Company to a Member
    of more than a de minimis amount of Company Property as consideration for Units in the
    Company; or (z) the liquidation of the Company within the meaning of Treasury Regulations
    Section 1.704-l(b)(2)(1i)(g); provided. however, that adjustments pursuant to clauses (x) and (y)
    above shall be made only if the Board of Managers determines that such adjustments are
    Decessary or appropriate to reflect the relative economic interests of the Members in the
    Company;

                   (ili)   The Gross Asset Value of any Company Property distributed to a Member
    shall be adjusted to equal the gross fair market value of such property on the date of distribution
    as reasonably determined by the Board of Managers; and

                   (iv)   The Gross Asset Value of Company Property shall be increased (or
    decreased) to reflect any adjustments to the adjusted basis of such Property pursuant to Code
    Section 734(b) or Code Section 743(b), but only to the extent that such adjustments arc taken
    into account in detennining the Capital Accounts pursuant to Treasury Regulation Section 1. 704-
    l(b)(2)(iv)(m), subparagraph (V1) under the definitions of Profits and Losses below and Section
  · 4.3 hereof; provided, however, that Oross Asset Value shall not be adjusted pursuant to this
    subparagraph (iv) to the extent the Board of Managers reasonably determine that an adjuslment
   pursuant to subparagraph (ii) above is necessary or appropriate in connection with a transaction
   that would otherwise result in an adjustment pursuant to this subparagraph (iv).

                         If the Gross Asset Value of Company Property bas been c:lete.nniDed or
   adjusted pursuant to subparagraphs (i), (ii), or (iv) above, then such Gross Asset Value shall
   thereafter be adjusted by the Depreciation taken into account with respect to such Company
   Property for purposes of computing Profits and Losses.



                                                    4




                                                                                                          EB-00022874
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 13 of 67




           "Majority-in-Interest" shall mean the Member(s) whose aggregate Percentage Interest
   constitutes more than one-half of the aggregate Percentage Interests in the Company.
           "M!jority Member" shall mean Eber Bros. Wine & Liquor Metro, Inc. and its permitted
   transferees, successors and assigns.
         "Man'flflrs" mean the Persons elected to the Board of Managers 1iom time to time by the
   Members. Bach Manager is hereby designated as a "manager" of the Company within the
   meaning of Section 18-101(10) of the Act, subject, however, to the last sentence of Section 5.1.8.

           "Member Nomecourse Dehr shall have the same meaning as "partner nonrecourse debt,,
   as set forth in Section 1.704-2(b)(4) of the Treasury Regulations.

          "Member Nonrecourse Ib;bt Mjnimum Oain" shall mean an amount, with respect to each .
   Member Nonrecourse Debt, equal to the CompiiiiY Minimum Oain that would result if such
   Member Nonrecourse Debt was treated as a nonrecourse liability, determined in accordance with
   Section 1.704-2(iX3) of the Treasury Regulations.

           "Member Nonrecomse Deductions" shall have the same meaning as "partner nom:ecourse
   ded~ons,"   as set forth in Sections 1.704-2(i)(l) and 1.704-2(i)(2) ofthe Treasury Regulations.

           "Mjnimum Gain" means an amount determined by computing, with respect to each
    Nonrecourse Liability of the Company, the amount of gain (of whatever character), if any, that
    would be realized by the Company if it disposed of (m a taxable transaction) the Company asset
    subject to the Nonrecourse Liability in full satisfaction thereof, and then aggregatiDg the amounts
  . so computed, such computation to be made in accordance with Tress. Reg.§§ 1.704-2(b)(2) and
    1.704-2(d).
         ..Minority Member" shall mean Eder-Goodman. LLC, a Connecticut limited liability
   company, and its permitted transferees, successors and assigns.

           "Nonrecourse Deduction" bas the definition set forth in Treas. Reg.§ 1.704-2(bX1).

           "Nonrecourse LiabilitY' has the definition set forth in Treas. Reg. § 1.752-l(a)(2).

           "Officer" meaos an officer of the Company described in Section 5.2 of this Agreement.

           ..Qwnernhip Interests" mean the ownership interests of the Company. Ownership
   Interests are denominated as Units for purposes of this Agreement, and there are cuzreutly 100
   Units issued and outstanding, which are held as indicated on Schedule A annexed hereto.

         "Percentage Interest" Shall mean, with respect to each Member, the percentage interest in
   the Company owned by such Member as set forth .on·Schedule A annexed hereto, as the same
   may be changed from time to time in accordance with this Agreement.

         "fmml" means any individual, corporation, partnership, joint venture, limited liability
   company, limited liability partnership, association, joint stock company, trust, unincorporated



                                                    s



                                                                                                          EB-00022875
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 14 of 67




    organization, or other organization. whether or not a legal entity, and any governmental
    authority.

            "Profits" and "Losses" means, for any Fiscal Period, an amount equal to the taxable
    income or loss of the Company for such Fiscal Period. determined in ac<:Ordance with Section
    703(a) of the Code (for this purpose, all items of incom~ gain. loss or deduction requin:d to be
    stated separately parsuant to section 703(aXl) of the Code will be included in taxable income or
    taxable loss), with the following adjusbnents:

                   (i)     Any income of the Company that is exempt from U.S. federal income tax
           and that is not otherwise taken iuto account in computing Profits and Losses pursuant to
           this definition of "Profits" and "Losses" will be added to such taxable income or taxable
           loss;
                  (ii)    A:ay expenditures of the Company described in Section 705(a)(2)(B) of
           the Code (or 1rCated as an expenditure under Section 705(aX2)(B) of the Code pursuant to
           Section l.704-l(bX2Xiv)(i) of the Treasury Regulations) that is not otherwise taken into
           account in computing Profits and Losses pursuant to this deficitiem of ..Profits" and
           "Losses" will be subtracted from such taxable income or taxable loss;

                   (iii)  In the event that the Gross Asset Value of any item of Company Property
           is adjusted pursuant to subparagraphs (rl) and/or (iii) of the definition of Gross Asset
           Value, the amount of such adjustment will be taken into account as gain or loss from the
           disposition of such item of Company Property for pmposes of computing Profits and
           Losses;
                  (iv) Gain or loss teSUI.ting from any disposition of any item of Company
           Property with respect to which gain or loss is recognized for U.S. federal income tax
           purposes will be computed by reference to the Gross Asset Value of such item of
           Company Property disposed o( notwithstanding that the adjusted tax basis of such item
           of Company Property differs from its Gross Asset Value;
                  (v)    In lieu of depreciation, amortization or other cost recovery deductions
           taken into account in computing such taxable income or loss. there shall. be taken into
           account Depreciation for said Fiscal Period. compUted in accorc:lauK:e with the definition
           of Depreciation;

                   (vi)   To the extent that an adjustment to the Gross Asset Value of any Company
           Property pursuant to Sec1ion 734(b) or Section 743(b) of the Code is required, pursuant to
           Section 1.704-l(b)(2)(iv)(m)(4) of the Treaswy Regulations, to be tiken into account in
           determining Capital Accounts as a result of a distribution other than in liquidation of all
           of a Member's Units, the ·amount of such adjustment will be treated as an item of gain (lf
           the adjustment increases the basis of such Company Property) or loss (if the adjustment
           decreases the basis of such Company Property) from the disposition of such Company
           Property and will be taken into account for purposes of computing Profits or Losses; and

                  (vii) Any items of income, gain, loss or deduction that are specially allocated
           pursuant to Section 4.3 will not be taken into account in computing Profits or Losses.

                                                   6




                                                                                                         EB-00022876
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 15 of 67




           The amount of the items of income, gain. loss or deduction available to be specifically
          .allocated pursuant to Section 4.3 shall be determined by applying rules analogous to
           those set forth in subparagraphs (i)-(vi) above.

          ''Tax Matters Member" means the "tax mauers partner" as defined in the Code, who shall
   be the Majority Member.

           "Treasury RegulAtions" shall mean the proposed. temporary and final regulations
   promulgated under the Code and the corresponding sections of any regulations subsequently
   issued that amend or supersede such regulations.                        ·

           "UnanimoUs Consent of All the Members" shall mean the consent of 1OOOAI of the
   Members, whose aggregate Percentage Interest constitutes 100% of the aggregate Perceutage
   Interest in the Company.
            "Units" mean the units of Ownership Interest in the Company issued and outstanding
   frol:n time to time. · As of the date of this Agreement there are 100 Units issued and outstanding,
   which are held in the manner set forth on Schedule A annexed hereto. Majority Member
   acknowledges and agrees that the 85 Units held by it as of the date of this Agreement supersede
   and replace in all respects the 100 Units it held in the Company prior to the effectiveness of this
   Agreement.

              1.2.    Rules of Coustruction.
           Definitions in this Agreement apply equally to both the singular and plural forms of the
   defined teans. The words "include" and "including" shall be deemed to be followed by the
   phrase "without limitation... The terms ''hc:Rin," "hereof" and "hereunder". and other words of
   similar import refer to this Agreement as a 'Whole and not to auy particular Section, paragraph or
   subdivision. The Section titles appear as a matter of convenience only and shall not affect the
   inteJ:pretation of this Agreement. All SectioD. paragraph. clause, or Schedule refen:nccs not
   attributed to a particular document shall be references to such parts of this Agteement.

                                             SECI10Nl
                                     FORMATION; PURPOSE

             l.l. Name. The name of the limited liability company govemed hereby is Eber-
   Connecticut, LLC. The name of the Company may be changed. and the Company may use any
   trade names or fictitious names. from time to time, all as determined by the Board.

              1.2. Principal BuiDess Office. The principal business office of the Company
   shall be located at 30 Corporate Drive, North Haven, Connecticut 06473 or such other location
   as may hereafter be determined by the Board.

              2.3. Registered Office. The address of the registered office of the Company in the
   State of Delaware is 3500 South DuPont Highway. Dover. Delaware 19901. or at such other
   address as may be determined by the Board.




                                                                                                         EB·00022877
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 16 of 67




                2.4. Registered Agent The name and address of the registered agent of the
     Company for service of process on the Company in the State of Delaware is Incorporating
     Services, Ltd.. 3500 South DuPont Highway, Dover, Delaware 19901 or at such other address as
     may be determined by the Board.                                               '
                 2.5. Memben. The mailing addtess each Member is set forth on Schedule A
     attached hereto. Each Member was admitted to the Company as a member of the Company upon
     its execution of this Agreement.

                 2.6. Certificates. The actions of Carla J. Penazek. as an "authorized person"
     within the meaning of the Act, executing. delivering and filing the Certificate of Formation of
     the Company with the Secretary of State of the State of Delaware, are hereby ratified and
     approved by the Company. Upon the filing of tbe Certificate of Formation with the Sectetary of
     State of the State of Delaware, her powers as an "authorized person" <:easeQ. SDd the Managers
     thereupOn _j)ecame the designated "authorized person" and shall continue as the designated
     "authorized person." The Managers or an Officer shall execute, deliver and file any other
     certificates (and any · amendmeots and/or restatements thereof) necessary for the Company to
     qualify to do business in Delaware and in any other jmisdiction in which the Coinpany may wish
     to conduct business.

             The existence of the Company as a separate legal entity shall continue until cancellation
     of the Certificate ofFormation as provided in the Act
                 2.7. Purposes. The purpose of the Compimy is to engage in any lawful act or
     activity and to exercise any powers permitted to limited liability companies organized under the
     laws of the State of Delaware.
                 1.8. Power of the Company. The Board of Manage!s and the Officers of the
     Company on behalf of the Company (i) shall have and exercise all powers necessary, convenient
     or incidental to accomplish its pmposcs as set forth in Section 2.7. and (li) shall have the right to
     exercise all of the powers and rights conferred upon limited liability companies fom1ed pursuant
   . to the Act. The foregoing authorization shall not be deemed a restriction on the powers of the
     Managers or Officers to enter into other agreements on behalf of the Company in accordance
     with the terms of this Agreemem.

                                      SECI'ION3             .
                     CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

               3.1.   Capital Ac:counts. A separate Capital Account shall be maintained for each
    Member and shall be credited with the amount of each Member•s initial and subsequent Capital
    Contributions and such Member's share of the Company's Profits as determined in Section 4
    hereof. Each such Capital Account shall be charged to reflect all Distributions and withdrawals
    of a Member's. capital and such Member's share of the Company's Losses. The Capital Account
    of each of the Members, as of the date of this Agreement, is reflected on Schedule A annexed
    hereto.

               3.2.    Additioaal Capital Contribatioas. If the Board of Managers determines that
    additional Capital Contributions are required for the operation of the Company, each Member

                                                      8




                                                                                                             EB-00022878
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 17 of 67




   shall have the right, but not the obligation, to participate in such Capital Contributions in an
   amount equal to the aggregate amount of such Capital Contributions multiplied by such
   Member's Perceotage Interest. No Member is required to make any additional Capital
   Contribution to the Company except upon the Unanimous Consent of All the Members; for the
   avoidance of doubt, no Member sball at any time, whether prior to or following the dissolution or
   liquidation of the Compaoy, be required to make any Capital Contribution to restore any
   negative Capital Account Balance, whether such negative Capital Account Balance arises prior
   to or as a result of any liquidating distribution pursuant to Section 9.4. The provisions of this
   Agreement, including this Section 3.2. are intended to benefit the Members and. to the fullest
   extent permitted by law, shall not be construed as conferring any ~efit upon any creditor of the
   Company (and no such creditor of the Company shall be a third-party beneficiary of this
   Agreement) and the Members shall not have any duty or obligation to any creditor of the
   Company to make any contribution to the Company or to issue any call for capital pursuant to
   this Agreement.

              3.3. No Priority. Subject to the provisions of Sections 4.6. 8.2. 8.3 and 9.4. or any
   other provision heteof pertaining to the Minority Member's right to receive the Guaranteed
   Purchase Price, no Member shall have priority over any other Member as to the return of Capital
   Contributions, the allocation of Profits or Losses. or Distributions.
               3.4. LollDI. Subject to Section 5.4. any Member may, at any time at such
   Member's option and without obligation to do so, make or cause a loan to be made to the
   Company in any amount and on those terms as approved by the Boaro of Manag~ provided
   tbat the tcnna of such loan shall be negotiated at ann's length. In the event that the Board of
   Managers determines to obtain a loan from any Member, the Board of Managers shall notify
   each Member of the terms and conditions on which such loaos will be made, and each Member
   shall have three (3) business days to notify the Company of such Member's intent to loan to the
   Company up to its pro-rata share (based on Percentage Interest) of the funds to be loaned upon
   the terms and conditions set forth in such notice. If either Member determines not to fimd its
   pro-rata share of such loan. then the other Member shall have the option (but not the obligation)
   to loan the deficiency to the Company upon the terms and conditions set forth in the notice
   delivered to the Members pursuant to this Section 3.4.

               3.5. Member's Interest. Each Member's Units shall for all pmposes be personal
   property. All real and other property owned by the Company shall be deemed owned by the
   Company as a limited liability company, and no Member, individually, shall have any individual
   ownership rights in and to such property. No Member shall have any right of partition with
   respect to assets of the Company.

               3.6.   Withdrawal by Members. No Member shall have the right to withdraw any
   part of its Capital
                     Contribution fiom the Company or to withdraw or resign as a member prior to
   the Company's dissolution and winding up pursuant to Section 9 hereof: unless such withdrawal
   is expressly provided for in this Agreement No Member shall have any right to have interest
   accrued or paid to it with respect to its Capital Contn'butioo .




                                                  .9




                                                                                                       EB-00022879
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 18 of 67




                                  SECTION4
                ALLOCATION OF PROFITS AND LOSSES; DISTRIBtmONS

              4.1.   ADoeation of Profits and Losses and Cash Flow.

                  4.1.1 PJmm. After giving effect to the special allocations set forth in Section
          !J.. the Profits for each Fiscal Period will be allocated .fim, to the Minority Member to
          the extent of losses previously allocated which bad the effect of decreasing the Minority
          Member"s Capital Account below the ..Guaranteed Purchase Price," ~
          proportionately to the Members to the extent of pnwiously allocated aggregate Losses.
          and~ to tho Members in accontance with their respective Percentage Interests.

                 4.1.2 Losses. After giving effect to the special allocations set forth in Section
          ~   and subject to the limitation set forth in following paragraph, the Losses for each
          Fiscal Period will be allocated to the Members in proportion to their respective
          Percentage Interests. Losses allocated in accordance with the prececting sentence to the
          Minority Member may not cause the Minority Member's capital account to be reduced
          below the "Guaranteed Purchase Price."
                  Notwithstanding the preceding. no allocation of Loss, or item of loss or
          deduction, will be made to a Member for any Fiscal Period if such allOcation would cause
          or increase an Adjusted Capital Account Deficit with respect to such Member as of the
          end of such Fiscal Period. Losses, and items of loss or deduction, that must be
          reallocated pursuant to the preceding sentence will be allocated (i) first. in the manner
          dete:nnined by the Board of Managers that allocates the maYimnm permissible Losses,
          and items of loss and deduction, to each Member, as permitted by section 1. 704-
          1(bX2)(ii)(d) of the Treasw:y Regulations; and (ai) second. to the Members in proportion
          to their respective Percentage Interests.                                          ·

                  4.1.3. Transfers. In the event of a transfer of a Member's Ownership Interest in
          accordance with Section 7 of this Agreement, Profits and Losses for that Fiscal Period
          shall be allocated between the Members pursuant to the terms of this paragraph. The
          Company shall make an interim closing of its books, as of the transfer of the Ownership
          Interest. and eompute Profits and Losses applicable to tbc period of time bc:fure and after
          that date using the Company's method of accounting in accordance with Section·706(d)
          of the Code and the Treasury Regulations promulgated under Code Section 706(c).
                4.2    Built-in Gains ud Losses. In accordance with Section 704(c) of the Code .
   and the Treasury Regulations promulgated thereunder, income, gain. loss and deduction with
   respect to the property contributed to tbe capital of the Company shall, solely for income tax
   purposes, be allocated among the Members so as to take account of variations between the
   adjusted basis of the property contributed to the Company for federal income tax purposes and
   its initial Gross Asset Value (computed in accordance with subparagnlph (i) under the definition
   of Gross Asset Value herein).

          In the event the Gross Asset Value of any Company Property is adjusted pursuant to
   subparagraph (ii) under the definition of Gross Asset Value, subsequent allocations of income,


                                                  10
                                                                                                                      I
                                                                                                                      i

                                                                                                        EB-00022880
                                                                                                                      j
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 19 of 67




   gain, loss and deduction with respect to such asset shall take account of any variation between
   the adjusted basis of such Property for fede:ra1 income tax purposes and its Gross Asset Value in
   the same manner as under Section 704(c) of the Code and the Treasury Regulations thereunder.

          Any elections or other decisions relating to such allocations shall be made by the Board
   of Managers in any manner that reflects the purpose and intention of this Agreement
   Allocations pursuant to tlWI Section 4.2 are solely for purposes of federal, state, and local taxes
   and shall not affect, or in any way be taken into acco'IDlt in computing, any Member's Capital
   Account or share of Profits, Losses, other items, or Distnlnrtions pumwrt to any provisions of
   this Agreement.

              4.3     Special Alloeations.

                  4.3.1 Minimum Gain Ch&ge'baclc. Except as otherwise JrOvicled in Tteasury
   Regulations Sections 1.704-2(f), notwithstanding any other provision of this Section 4, if there is
   a net decrease ,in Minimum Gain during any Company Fiscal Period, each Member shall be
   specially alloc8tcd items of Company income and gain for such Fiscal Period (and, if necessary,
   subsequent Fiscal Periods) in an amount equal such Member's share of the net decrease in
   Minimum Gain, determined in accordance with Treasury Regulations Section 1.704-l(g).
   Allocations pursuant to the previous sentence shall be made in proportion to the respective
   amounts required to be allocated to each Member pursuant thereto. The items to be so allocated
   shall be determined in accordance with Sections 1.704-2(t)(6) and 1.704-20)(2) of the Treasury
   Regulations. This Section 4.3.1 is intended to comply with the minimum gain cbargebac.k
   requirement in Section 1.704-2(1) of the Treasury Regulations and shall be applied and
   interpreted consistently therewith, including the exceptions to the minimum gain chargebaclc
   requirement set forth in Treasury Regulations Section 1.704-2(£), and shall be interpieted
   consistently therewith.

                    4.3.2 Member Minimum Gain Cbargcback. Except as otherwise provided in
    Treasury Regulations Section 1.704-2(i)(4). notwithstanding any other provision of this~
    ~ if there is a net decrease in Member Nonrecourse Debt MiDimum Gain attributable to a
    Member Nonrecourse Debt during any Company Fiscal Period, each Member who has a s1we of
    the Member Nonrecourse ~t Minimum Gain attributable to such Member Nomecourse Debt,
    determined in 8CCOI'dance with TTca.sury Regulations Section 1.704-2(iXS), shall be specially
  · allocated items of Company income and gain for such Fiscal Period (and, if necessary.
    subsequent Fiscal Periods) in an amount equal to such Membets share of the net decrease in
    Member Nonrecourse Debt Minimum Gain attributable to such Member N<nln'COurse Debt.
    determined in accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
    to the previous sentence shall be made in proportion to the respective amounts required to be
    allocated to each Member pursuant thereto. The items to be so allocated sbalJ be detennined in
    accordance with Sections 1.704·2(iX4) and 1.704-2GX2) of the Treasury Regulations. This
    Section 4.3.2 is intended to comply with the minimum gain chsrgeback requirement in ·section
    1.704-2(i)(4) of the Treasury Regulations and shall be interpreted consistently therewith,
    including the exceptions set forth in Treasury Regulations Section 1.704-2(£)(2) and (3) to the
    extent that such exceptions apply to Treasury Regulations Section 1.704(2)(iX4).




                                                                                                         EB-00022881
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 20 of 67




                      4.3 .3 Qtyili.fied Income Offset. In the event a Member unexpectedly receives
     any adjustments. al.locations, or distributions described in Sections 1.704~1(b)(2)(ii)(d)(4). 1.704-
     l(b)(2)(t.i)(d)(S). or 1.704-l(b)(2)(ii)(d)(6) of the Treasury Regulations. items of Company
     income and gain sball be specially allocated to each such Member in an amount and manner
     sufficient to eliminate, to the extent required by the Treasury Regulations. the Adjusted Capital
     Aeco\Dlt Deficit of such Member as quickly as possible, provided that an allocation pursuant to
     this Section 4.3.3 sball be made only if and to the extent that such Member would have an
     Adjusted Capital Account Deficit after all other allocations provided for in this Section 4 have
   · been tentatively made as if this Section~ were not in the Agreement

                      4.3.4 IntentionallY Omitted.
                      4.3.5 Intentionally Omitted.

                   4.3.6 Nonrecourse Deductions. Noilrecourse Deductions for any Fiscal Period
    or other period shal.l be specially allocated among the Members in proportion to their Percentage
    Interests.

                   4.3.7 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
    for any Fiscal Period or other period shal.1 be special.ly allocated to the Member who bears the
    economic risk of loss with respect to the Member Nonrecourse Debt to which such Member
    Nonrecourse Deductions are attri~le in accordance with Treasury Regulations Section 1.704-
    2(i)(l).

                      4.3.8 Offsetting Allocations. The allocations set forth in Sections 4.1.1. 4.1.2,
     4.3.1. 4.3.2, 4.3.3, 4.3.5, 4.3.6 and 4.3.7 hereof (the "Regulatory Allocations'') are intended to
     comply with certain requirements of the Treasury Regulations. It is the intent of the Members
     that, to the extent possible, all Regulatoiy Allocations shall be offset either with other Regulatory
     Allocations or with special allocations of other items of Company income, gain. loss, or
   · deduction pU1'1U81lt to this Section 4.3.8. Therefore, notwithstanding any othec provisions of this
     Section 4 (other than the Regulatory Allocations}, the Board of Managers shall J:D8kc such
     offsetting special allocations of Company income, gain. Joss, or deduction so that, after such
     offsetting allocations are made. each Member's Capital Account 'balance is. to the extent
     possible,·equal tO the Capital Account balance such Member ·would have bad if the Regulatory
     Allocations were not part of the Agreement and all Company items were allocated pursuant to
     Sections 4.1.1 and 4J..1, In exercising its discretion undez this Section 4.3.8, the Board of
     Managers sba1l take into acco\Uit future Rcgalatory Allocations under Sections 4.3.1 and 4.3.2
     that. although not yet made, are likely to offset other Regulatory Allocations previously made
     undez Sections 4.3.6 and 4.3.7.

                4.4      ADocationa for Income Tu· Puposea. Except as provided in Section 4.1
    and Section 4.2 above, for federal and state income tax purposes each item of income, gain, loss
    or deduction shall be allocated to each Member in accordance with such Member's Percentage
    Interest.

               4.5     Distributions of Cash Flow from Operations. Subject to the provisions of
    Sections 4.6 and 4. 7 below, the timing and amo\Uit of Distributions of available Cash Flow to the


                                                     12




                                                                                                             EB-00022882
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 21 of 67




   Members shall be determined by the Board of Managers, and all such Distributions will be made
   to the Members in proportion to their respective Percemage Interests.

              4.6         Distribution from Sale or RefilumciDg.
                   4.6.1 Distributions of proceeds received from a sale, exchange or other
   disposition of all or substantially all of the assets of the Company, or upon liquidation of the
   Company, sball be made as determined by the Board of Managers to the Members in proportion
   to their respective Percentage Interests. subject to the terms of this Agreement with respect to the
   Guaranteed Purchase Price.

                  4.6.2 Notwithstanding the foregoing provisions of this Section 4.6. DiStn"butions
   of proceeds from the sale, exchange or other disposition of all or substantially all of the assets of
   the Company or upon liquidation of the Company shall be distributed and applied in the
   following order of priority;
                    (a)      to the payment of debts of the Company;

                    (b)      to the payment of all expenses of the Company incurred in connection
   with any liquidation;

                (c)    to establish reserves which the liquidator (or the Board of Managers)
   deems reasonably necessary for contingent. unmatured or unforeseen liabilities or obligations of
   the Company; and
                    (d)      the balance, as calculated in accordance with Section 8.2. if any, to the
   Members.
              4.7         Dlstributioas to Pay Tues.

                   4.7.1 Amount of Tax Distributions. Within forty~five (4S) days after the end of
    each Fiscal Period, the Company will distribute cash to the Members in an amount equal to the
    Blended Tax Rate times the aggregate amount of taxable income of the Company (as determined
    for federal income tax purposes); provided, however, that no such distn'bution shall be made to
    the extent, after giving effect to s8id distribution, the Company would be in breach of any
    financial covenant required by the Compony's primary lending ·institution. ·The amount
    distnbutable to each Member pursuant to this Section 4.7.1 shall be the aggregate amount
    determined pursuant to the preceding sentence multiplied by such Member's Percentage Interest
    (and shall not necessarily reflect the taxable income allocable to such Member pursuant to the
  · rema;ning provisions oftbis Agreement). For these pmposes, the ..Blended Tax Rate.. means the
    highest comb~ed marginal rate of federal and state income tax rate for individuals for the Fiscal
    Period in question, mking into account the deducu'bility of state income taxes in detenn;ning
    federal income tax liability, and applying for the state income tax rate the highest marginal rate
    of income tax applicable to individuals in the State of New York or the State of Connecticut
   during the applicable Fiscal Period.




                                                       13




                                                                                                           EB-00022883
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 22 of 67




                   4.7.2 Treatment of Other Distributions. Arrj Distribution of cash made to any
    Member pursuant to Section 4.5 with respect to the applicable Fiscal Period will be credited
    against any amounts otherwise required to be distn'buted to such Member with respect to such
    Fiscal Period pursuant to Sectjon 4.7.1.

              4.8     Set-Off. Notwithstanding any provision to the contrary set furtb in this
   Section 4. if, as of any date, a Member sball have a legal obligation to the Compeny for the
   payment of money or the contribution of property, and such obligation is past due, such
   Member's share of the Distributions shall be reduced by an amount equal to such past due
   monetary legal obligation or the designated value of the legal obligation tn contribute such past
   due property.
               4.9     Tax Retuma. The Managers will canse all tax and information returns
   (including Form 1065) to be prepared that the Company is required to file pl.USU8Dt to the Code
   or state or local law. Each such tax and information return (including Schedule K-1 tn Form
   1065) shall be presented to the Minority Member for approval, which Bp~Wval shall not be
   unreasonably withheld, prior to filing. In connection with the foregoing, in the eveot that the
   Minority Member fails to object to any such tax and infounation return within ten (1 0) business
   days after its receipt thereof; the Minority Member shall be deemed to have approved of such tax
   and information return except to the extent of any manifest error set forth therein.

              4.10 Intended Allocation of Distributiou. Subject to the terms and conditions of
   Section 4.6. Section 8.2 and Section 8.3 hereof; notwithstanding anything to the contrary in this
   Agreement, all Distributions shall be made to the Members in accordance with their ~ve
   Percentage Interests.
                                            SECI10NS
                                          MANAGEMENT

              5.1.    Board of Muagen.
          5.1.1. Number of Ml!P'Rml· The business. property and affairs of the Company sball be
   managed by or under the direction of a Board of Managers comprised of seven (1) individuals
   (the "MAnAgers"). Subject to the terms and conditions of· the Employment Agreemen~ a                ·'
   Majority-'in-i:nterest oftbe Members shall have the power to remove (with or without cause) any     ,
   Manager by delivelirig written notice of such removal to the Company. Subject to the terms of
   the Employment Agreements, each Manager shall serve until his resignation, removal, death or
   inability to serve. Any Manager may resign at any time upon written notice to the Company.
   Vacancies on the Board of Managers shall be filled by the Members. A Manager need not be a
   Member. The Managers as of the date of this Agreement are listed on Schedule B hereto.
           5.1.2. Powers. The Board of Managers shall have the power tn do any and all acts
   necessary, convenient or incidental to or for the furtherance of the purposes described herein,
   including all powers, statutory or otherwise. subject to the express tenDS of this Agreement
   Approval by or action taken by the Board of Managers in accordance with this Agreement shall
   constitute approval or action by the Company, subject to the express terms of this Agreement



                                                  14




                                                                                                            EB-00022884
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 23 of 67




           5.1.3. Meetings of the Board; Notice. Regular meetings of the Board of Managers shall
   be held at least once a quarter at the offices of the Company or at such other times and places as
   may be fixed by the Board of Managers. and may be held without further notice. Special
   meetings of the Board of Managers may be called by a majority of all Managers upon at least
   five (5) days' prior written notice, which notice shall identify the purpose of the special meeting
   and the business to be transacted. Notice of any meeting may be waived before or after a
   meeting by a written waiver of notice signed by the Manager entitled to notice. A Manager's
   attendance at a meeting shall constitute waiver of notice unless the Manager states at the
   beginning of the meeting his objection to the transaction of business because the meeting was not
   lawfully c:alled or convened.
           5.1.4. Quorum; Acts of the Board. At all meetings of the Board, a majority of the
   Managers, in person or by proxy, shall constitute a quorum for the transaction of business and,
   except as otherwise provided in any other provision of this Agreement, the act of a majority of
   the Managers present at any meeting at which there is a quorum shall be the act of the Board.
   Any Manager may authorize any Person to act for him by proxy at all meetings in which the
   Manager is entitled to participate, including waiving notice of any meeting. or voting or
   participating at a meeting; provided. however. that the Person so authorized as proxy must be a
   Manager. Every proxy must be signed by the Person exercising the proxy. If a quorum shall
   not be present at any meeting of the Board. the Managers present at such meeting may adjourn
   the meeting from time to time until a quorum shall be present, provided that the all of the
   Managers receive at least five (5) days• prior written notice to all of the date and time to which
   the meeting was adjourned. Any action required or permitted to be taken at any meeting of the
   Board or of any committee thereof may be taken without a meeting if all of the members of the
   Board or committee, as the case may be, consent thereto in writing.
           S.l.S. Electronic Communications. Managers or members of any committee designated
   by the Board, may participate in meetings of the Board, or any committee, as the case may be, by
   means of telephone conference or similar communications equipment that allows all Persons
   participating in the meeting to hear each other, and such participation in a meeting shall
   constitute presence in person at the meeting. If all the participants are participating by telephone
   conference or similar communications equipment, the meeting shall be deemed to be held at the
   principal place of business of the Company.

           5.1.6. Committees of the Board.

                   (a)    The Board may, by resolution passed by a majority of the Board, designate
   one or more committees. each committee to consist of two or more Managers. The Board may
   desig:na:te one or more Managers as alternate members of any committee, who may replace any
   absent or disqualified member at any meeting of the committee.
                  (b)    Any such committee, to the extent provided in the resolution of the Board,
   shall have and may exercise all the powem and authority of the Board in the management of the
   business and affiUrs of the Company. Such committee or committees sball have such name or
   namc:s u may be de1ermiued from time 10 time by resolution adopted by the Board. Each
   committee shall keep regular minutes of its meetings and report the same to the Board when
   required.


                                                   15




                                                                                                          EB-00022885
 - - - - ··-- -   --- - - - - - -- - - - - - - -- - -- - - - - - - - - - - - - - - --
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 24 of 67




           5.1.7. Compensation of Managers; Expenses.          No Manager shall receive any
    compensation for service as a member of the Board of Managers or any committee or
    subcommittee thereof Membership on the Board of Mangers sball not preclude any Mllll88er
    from serving the Company in any other capacity and receiving compensation therefor.

            5.1.8. Managers as Asents. To the extent of their powers set fOrth in this Agreement.
    the Managers are agents of the Company for the purpose of the Companys business, and the
    actions of the Managers taken in accordance with such powers set forth in ~s Agreement shall
    bind the Company. Notwithstanding the last sentence of Section 18-402 of the Act or the
    preceding sentence, except as provided in this Agreement or in a resolution of the Board. no
    Manager may, acting on his own, bind the Company.

               5.2.   Officers.

            5.2.1. AJWOintment. The Officers of the Company shall be chosen by the Board and
    shall consist of at least a Chairman of the Board of Managers, a Chief Executive Officer, a
    President. a Secretary and a Treasurer. The Board of Directors may also choose a Chief
    Administrative Officer, a Chief Operating Officer, a Chief Financial Officer and one or mOte
    Vice Presidents, Assistant Soctetari.es and Assistant Treasurecs. Any nlDDbe:r of offices may be
    held by the same person. The Board may appoint such other Officers, includina a General
    Manager, and agents as it shaJl deem necessary or advisable who shall bold their offices for such
    terms and shall exercise such powers and perform such duties as shall be determined from time
    to time by the Board. The salaries of all Officers and agents ofthe Company shall be fixed by or
    in the manner prescribed by the Board. The Officers of the Company as of the date hereof are
    listed on Schedule C hereto.
            5.2.2. Chairman of the Board of Mmagers. The Cbaimum of the Board of Managers
    shall preside at all meetings of the Board and shall perform such other duties as the Board may
    from time to time prescribe.

             5.2.3: Chief Executive Officer. The Chief Executive Officer of the Company shall be
    responsible for the general and active management of the Business of the Company and shall see
    that all orders and resolutions of the Board are carried into effect. The Chief Executive Officer
    shall have sole responsibility for managing all day-to-day operations of the Company. In
    connection with the foregoing.'.the Chief Executive Officer will be responsible for mRMging all
    supplier relationships and activities. The President oftbe c;ompany (who shall be.appointed by
    the Board of Managers) shall report to the CbiefBxecutive Officer of the Company. The Chief
    Executive Officer or any other Officer authorized by the Chief Executive Officer shall execute
    all bonds, mortgages and other contracts, except those required or permitted by law or this
    Agreement to be otherwise signed and executed.
            5.2.4. President. The President shall have such duties and powers as the Board may
    from time to time prescribe. The President shall be Thomas B. Slocum, who shall have the right
    to serve as such in accordance with the terms of his Employment Agreement with the Company
    and until a successor is selected and duly appointed by the Board of Managers.




                                                   16




                                                                                                        EB-00022886
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 25 of 67




           5.2.5. Treasurer. The Treasurer shall be responsible for causing the financial statements
   to be prepared. The Treasurer shall cooperate with the Chief Executive Officer in an effort to
   maintain banldng arrangements and, shall have such othe:r powers and duties as may be properly
   desigDated by the Board of Managers.
            5.2.6. Secretary and Assistant Secretary. The Secretary shall be responsible for filing
   legal documents and maintaining records for the Company. The Secretary shall attend all
   meetings of the Board and record all the proceedings of the meetings of the Company and of the
   Board in a book to be kept for that purpose and shall perform like duties for the standing
   committees when required. The Secretary shall give, or shall cause to be given, notice of all
   special meetings of the Board, and shall perform such other duties as may be prescribed by the
   Board or the Chief Executive Officer, under whose supervision the Secretary shall serve. The
   Assistant Secretary, or if there be more tbao one, the Assistant Secretaries in the order
   determined by the Board (or if there be no such detemlination, then in order of their election),
   shall. iri the absence ofthe Secretary or in the event of the Secretary's inability to act, perform the ·
   duties and exercise the powers of the Secretary and shall perform such other duties and have
   such other powers as the Boar~ may from time to time prescribe.

           5.2.7. Other Officers. Subject to Section 5.2.1 above, the Board may appoint other
   officers who shall have such duties as shall be delegated to them by the Board.

               5.3.    Meetings of the Members.
           5.3.1. A meeting of the Members may be called at any time by the Board of Managers
   or any Member. Meetings of the Members shall be held at the Company's principal place of
   business or at any other place designated by the Board of Managers. Not less than ten (1 0) nor
   more than sixty (60) days before each meeting. the Secretary shall give written notice the:reofto
   each of the Members entitled to vote at the meeting. The notice shall state the place, date, hour
   and purpose of the meeting. Notwithstanding the foregoing provisions, each of the Members
   who is entitled to notice shall be deemed to waive such notice if before or after the meeting the
   Member signs a waiver of the notice which is filed with the records oftbe meeting, or is present
   at the meeting in person or by proxy without objecting to the lack of notice. Unless this
   Agreement provides otherwise, at a meeting of the Members, the presence in person or by proxy
   of a majority of the Members constitutes a quorum. A Member may vote either in person or by
   written proxy signed by the Member or by the Member"s duly authorized attorney-m-fact.
           5.3.2. Except as otherwise provided in this Agreemen~ the consent of a: Majority-in-
   Interest shall be required to approve any matter coming before the Members.

           5.3.3. In lieu of holding a meeting, the Members may vote or otherwise take action by a
   written instrument indicating the consent of Members holding the requisite Percentage Interest as
   will be required for Members to tab action under this Agreement. If Such consent is not
   unanimous, prompt notice shall be given to those Members who have not consented in writing,
   but who would have been entitled to vote thereon had such ~tion been taken at a meeting.
        5.3.4. No Member is an agent of the Company solely by virtue of being a Member, and
   no Member has authority to act for the CompaDy solely by virtue of being a Member. Unless




                                                                                                               EB-00022887
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 26 of 67




    approved by the Board, no Member shall be entitled to compensation for services performed for
    the Company. Upon su~ation of the amount and purposes thereof, however, a Member
    shall be entitled to reimbursement for expenses reasonably incurred in c;:onnection with the
    activities of the Company.
                5.4.   Member Conaeat Notwithstanding anything to the contrary herein. no
    authorization or action taken with respect to the ''Major Decisions" subsequently enumerated in
    this Section 5.4 shall be effective or binding on the Company unless approved by the Unanimous
    Consent of All the Members:

            5.4.1. the taking of any action which would have the effect of changing the Company"s
    classification for fedeml and state tax purposes;                                 ·
           5.4.2. the issuance of new or additional Units or other Ownership Interests of the
    Company;

            5.4.3. the entering into of any transaction between the Company and a Member, or any
    Affiliate of the Company or a Member, except for: (a) loans made to the Company by a Member
    pursuant to Section 3.4 hereof. (b) transactions expressly required or permitted by this
    Agreement and (c) transactions (including those contemplated by Section 5.4.8 or Section 5.4.9)
    entered into in the ordinary course of business. negotiated at arm's length and containing terms
    that are substantially equivalent to those the Company would obtain in a like transaction with a ·
    thiJd Person who is not an Affiliate of the Company or a Member;

            5.4.4. except for the loans given to the Company in accordance with Section 3.4 above,
    incurring additional indebtedness such that the aggregate amount of indebtedness of the
    Company (including amourrts currently owing to The Canandaigua National Bank and Trust
    Company and refinancings thereof;. but exclusive of indebtedness of the Company to suppliers of
    wine. spirits and other alcoholic beverage inventory), exceeds $5,000,000;

           5.4.5. making any loan to any Member, Lester Eber or to any Affiliate of the foregoing
    or the Company;
           5.4.6. except as otherwise speclfic:ally contemplated in this Agreement. malcing any
    Distribution to the Members other than in accordance
                                                  .
                                                         with each Member's Pm:entage
                                                                             .
                                                                                      Interest;

           S.4.7. guaranteeing any obligation of any Member, Lester Eber or any Affiliate of the
    foregoing or the Company;
             5.4.8. purchasing inventory from any Member, or any Afl:lliate of any Member, Lester
    Ebcr or the Company: {i) for an amount in excess of the actual cost paid for such inventory by
    the selling party; or (ti) in an amount in excess of the amount of inventory necessary to meet the
    reasonably foreseeable needs of the Company, as determined in good faith consistent with past
    practices;

          5.4.9. seUing inventory to any Member, or any Affiliate of any Member, Lester Eber or
    the Company: (i) for an amount less than the actual cost paid for such inventory . by ~



                                                   18




                                                                                                         EB-00022888
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 27 of 67




   Company, or (ii) in qwmtities which reasonably may be deemed to constitute the Company's
   providing a financing and/or warehousing arrangement for the purchasing Person; and

            5.4.10. the payment of compensation. however denominated, to Lester Eber, or any
   spouse or lineal descendant of Lester Bber, to the extent that the compensation paid is in excess
   of the firlr market value of services ~y rendered for the benefit of the Company.
               5.5.    Limited LlabUity. Except as otherwise expressly provided by the Act. the
  · debts, obligations and liabilities of the Company, whether arising in contract, tort or otherwise,
    shall be the debts, obligations and liabilities solely of the Company, and no Member shall be
    obligated personally for any such debt, obligation or liability of the Company solely by reason of
    being a Member, unless such debt, obligation or liability shall have been the result of the gross
    negligence, dishonesty, fraud or willful misconduct of, or breach of this Agreement by, such
    Member, in which case the Member shall indemnify and hold bmnless the Company md the
    other Member from all losses, claims and damages incurred as a result thereof.

                                              SECI10N6
                                      BOOKS AND RECORDS

              6.1.   Boob and Reeord1. The books and records of the Company shall at all times
   be maintained at the principal office of the Company. Bach Member, or his duly anthorized
   agent, shall have full, complete and unrestricted ~ to all of the Company's books and
   records at all times, provided that such access shall not interfere with the daily operations of the
   Company. The Company will file income tax returns on a fiscal year basis based on the Fiscal
   Period. At the close of each Fiscal Period, an accounting shall be made of the operations for the
   year, which shall include the preparation of a balance sheet as at the close of the Fiscal Period
   and a statement of the operations of the Company for the Fiscal Period. Based on the
   determinations so made, the Company shall, within the time required (including extensions), file
   all necessary information retums.

              fi.l. Bank Aceoants. The Company shall maintain bank accounts in such banks
   as the Board of Managers designates exclusively for the deposit and disbunement of all funds of
   the Company. AD funds of the Company shall be promptly deposited in such accoums. The
   Chief Executive Officer and Treasurer from time· to time shall authori2'le signatories for such
   accounts.

               (;.3. Tu Matten Member. The Majority Member shall be the Company's "tax
   matters partner," as that term is defined in the Code. The Majority Member shall have the
   authority to make all Company elections pennitted under the Code, including without limitation
   elections of methods of depreciation and elections under Section 754 of the Code.
   Notwithstanding the foregoing, the Company shall :malce my ncccssary election under Section
   754 of the Code in connection with the Minority Member acquiring its fifteen percent (15%)
   Ownership Interest.
               6.4.   Other Buslocas. Members and A:fllliatc:s of the Members may engage in or
   possess an interest in other business ventures of every ldnd and description, independentiy or



                                                   19




                                                                                                          EB-00022889
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 28 of 67




     with others. The Company shall not have any rights in or to such independent ventures or the
     income or profits therefrom by virtue oftbis Agreement
                                  SECTION7
                WITBDRAWAL AND TRANSFERS OP OWNERSBJP INTERESTS

                  7.1. RestrietioDJ on Dl.spoaltion. No Member shall encumber, hypothecate or
     transfer, by sale, gift. bequest, assignment, operation of law or otherwise (e&ch a ••Disposition"),
     any Ownership Interests now or hereafter owned by him except in accordance with this
     Agreement If no provision of this Agreement governs the proposed Disposition. then such
     Disposition shall be deemed to be prohibited by this Agreement, except with the written consent
     of all other parties to this Agreement. The foregoing notwithstanding, the Minority Member may
     make a Disposition of any of its Units to Bder Bros., Incorporated, a Connecticut corporation,
     and/or Allan S. Goodman. lncmporated, a Connecticut cmporation. and upon the effectiveness of
     such Disposition the transferee sball be a Member under this Agreemem, enjoying the rights of
     the Minority Member, appropriately pro-rated in the event sucb Disposition is of less than all of
     the Minority Member's Units.

                7.2. Condition Precede:Dt for Tnmsfer. No Member shall effect, in any manner,
    any transfer of any Ownership Interest unless the 1nmsferee, as a condition precedent to such
    transfer, consents in writing to the continuance of the 1mnS and conditions of this Agreement by
    dating and executing a counterpart copy thereof and delivering it to the Company with copies to
    the other Member.

                7.3.    Right ofFint Refusal; Drag Along Rights; Tag-Along Rights.

             7.3.1. Rii:ht of First Refusal. If the Majority Member desires, or becomes obligated by
     operation of law or other legal requjrement, to sell, assign. transfer or otherwise dispose of any
     Units (the "'ffered Units") to a third Person pursuant to a bona :tide third Person offer, it sball
     give written notice of the terms and conditions of such offer to the Minority Member, including
     the name and address of the proposed transferee, the cash price or other consideration offered for
     the Offered Units and all other material terms and conditions of the proposed sale~ ten (10)
     days after tbe Majority Member"s receipt thereof (the "Notice of Offer"). . The Minority Merp.ber
     shall have thirty (30) days from the date of such Notice of Offer to agree to purchase all, but not
     less than 8n, of the Offered Units upon the same 1f::rms and conditions set forth in the Notice of
     Offer by giving written notice to the Majority Member and fixing a closing date not more than
     ninety (90) days after delivering written notice of the intent to exezcise. Subject to Sections 7.3.2
     and 7.3.3 below. if the Minority Member declines to exercise its rights to buy the Offered Units
     pursuant to this Sectjon 7.3.1. then the Majority Member shall be free to dispose of the Offered
     Units for a period of ninety (90) days thereafter; provided, however, that the Majority Member
     may only sell the Offered Units to the proposed transferee identi:fied in the Notice of Offer. on
     terms and conditions no less beneficial (from the Majority Member's perspective)~ those set
     forth in the Notice of Offer. Upon the expiration of said ninety (90) day period, the 1r8nsfer or
     disposition of the Offered Units sbal1 once again be subject to the terms and conditions of this
     Section 7.3.1. Notwithstanding the·foregoing, ifthe Minority Member has breached any term or
     condition of Section 8.6 of this Agreement, the right of first refusal granted to the Minority
   · Member in this Section 7.3. 1 shall be null and void, and the Majority Member shall be permitted


                                                     20




                                                                                                             EB-00022890
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 29 of 67




   to dispose of the Offered Units to a third Person without regard to the tenns and conditions of
   this Section 7.3.1.

            7.3.2. Drag Along Rights. If the Majority Member desires to sel~ assign. transfer or
    otherwise dispose of any Units (the "'ffered Units") to a third Person (the "Offeror") pursuant to
    a bona fide third Person offer- and the Minority Member elects not to exercise the right of first
    refusal granted to the Minority Member pursuaut to Section 7.3. 1 hereof, then the Majority
    Member shall have the right, by delivery of written notice to the Minority Member, to require the
    Minority Member to sell to the Offeror the same peroentage of its Unit as the Majority Member
    has agreed to sell to the Offeror at the same price per Unit and on the same terms and conditions
    on wbich the Offeror has agreed to purchase the .Offered Units; provided, however, that the
    rights of the Majority Member UDder this Section 7.3.2 shall be subject to and conditioned upon
  · the Minority Member receiving a plli'Cbase price, calculated in accordance with Section 8.3
    hereof, at least equal to the Guaranteed Purchase Price (appropriately pro-rated if the Minority
    Member is to sell fewer than all of its Units) in connection with said transaction.
    Notwithstanding the foregoing. if the Majority Member has breached any term or condition of
    Section 8.6 of this Agreement, the rights granted to the Majority Member in this Section 7.3.2
    shall be null and void, and the Minority Member shall not be subject to the obligations
    contemplated by this Section 7,3.2.
           7.3.3. Tag Along Rights. If the Majority Member desires to sell, assign, transfer or
   otherwise dispose of any Units (the ..Offered Units") to a third Person (the ..Offeror') pursuant to
   a bona fide third Person offer and the Minority Member elects not to exercise the right of first
   refusal granted to the Minority Member pursuant to Section 7.3.1 heteo~ and the Majority
   Member has not elected to exercise its rights UDder Section 7.3.2 above, then the Minority
   Member shall have the option, upon delivery of written notice to the Offeror with a copy to the
   Majority Member, of requiring the Offeror to purchase the same percentage of the Minority
   Member's Ownc:rship Interest as the Offeror bas agreed to purohase from the Majority Member
   at the same price per Unit and on the same terms and conditions on which the Offeror has agreed
   to purchase the Offen:<! Units from the Majority Member. If the Offeror does not agree to
   pun:hase the Minority Member's Ownership Interest, the Majority Member and the Minority
   Member shall each sell to the Offeror a number of Units equal to the number of Offered Units
   multiplied by such Member•s Pen:entege Interest, or no sale of any Units shall be made to
   Offeror. If the transaction proceeds, the Minority Member shall receive a purchase price,
   calculated in accordance with Section 8.3 hereot at least equal to the Guaranteed Purchase Price
   (appropriately pro-rated if the Minority Member is to sell fewer than all of its Units) in
   connection with said transaction. Notwithstanding the foregoing, if the Minority Member has
   breached any term or condition of Scs:tion 8.6 of this Agreement, the rights granted to the
   Minority Member in this Section ].3.3 shall be null and void, and the Majority Member shall not
   be subject to the obligations contemplated by this Sectioa 7.3.3.

                                      SECfiON8
                          CERTAIN COVENANTS AND AGREEMENTS
              8.1.    Right of Flnt Refusal. If the Company desires to seU, assign, transfer or
   otherwise dispose of all or substantially all of its assets to a third Person pursuant to a bona fide
   third Person offer, it shall give written notice of the terms and conditions of such offer to the


                                                    21




                                                                                                           EB-00022891
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 30 of 67




    Minority Member, including the name and address of the proposed purchaser, the c8sh price or
    other consideration offered for such assets and all other material terms and conditions of the
    proposed sale within ten (10) days after the Company's receipt thereof(the "Notice of Proposed
    Salej. The Minority Member shall have thirty (30) days from the date of such Notice of
    Proposed Sale to agree to pwchasc such assets upon the same terms and conditions set forth in
    the Notice of Proposed Sale by giving written notice to the Company of its intent and fixing a .
    closing date not more than ninety (90) days after delivering written notice of the intent to '
    exercise. If the Minority Member declines to exercise its rights to buy the assets pursuant to this
    Section 8.1. then the Company shall be free to dispose of the assets for a period of ninety (90)
    days thereafter; provided, however, that the Company may only sell the assets to the proposed
    purchaser identified in the Notice of Proposed Sale on terms and conditions no less favorable
    (from the Company's perspective) than those set forth in the Notice of Proposed Sale. Upon the
    expiration of said ninety (90) day period, the transfer or disposition of the assets shall once again
    be subject to the terms and conditions of this Section 8. 1. Notwithstanding the foregoing, if the
    Minority Member bas breached any term or condition of Section 8.6 of this Agreement, the right
    of fiist refusal granted to the Minority Member in this Section 8.1 shall be null and void and the
    Company shall be permitted to dispose of substantially all of its assets to a third party without
    regard to the terms and conditions of this Section 8.1.
                8.2. Calculating Distributions upon a Sale of Asaeta or Liquidation.
    Notwithstanding anything to the contrary in this Agreement, upon a .sale of all or substantially all
    of the assets of the Company or the liquidation of the Company, the amount. of any Distribution
    to be made to the Minority Member shall be determined prior to providing for or, if already paid,
    without giving effect to:
           8.2.1. the repayment of any indebtedness of the Company, the proceeds of which
    indebtedness were not used to pay operating expenses or for capital investments of the Company;

         8.2.2. repayment of indebtedness of the Company to any Affiliate of the Majority
    Member, Lester Eber or the Company incurxed on or prior to January 29, 2008;

           8.2.3. receipt of any repayment of indebtedness to the Company by any Affiliate of the
    Majority Member, Lester Eber or the Company; or
           8.2.4. the satis1iwtion, or the assumption by the purchasc:r of the assets of the Company,
    of any obligation satisfied or to be satisfied from the assets of the Company to the extent that
    such obligation did not arise out of the ordinary coune operations of the Company.

            8.2.5. Notwithstanding anything to the contrary herein, the Minority Member shall
    receive from such transaction in an amount equal to the Guanurteed Purchase Price plus the
    amount, if any, by which the Minority Member's Percentage Interest multiplied by the purchase
    price (after application of Sections 8.2.1 through 8.2.4 above} exceeds the Guaranteed Purchase
    Price.

              8.3. Alloeation of the Purchase Price Upon a Sale of Unib. Notwithstanding
   anything to the contrary herein, upon a sale of all of the Units of the Company to a third party,



                                                    22




                                                                                                            EB-00022892
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 31 of 67




   the portion of tbe purchase price from such sale to be allocated to the purchase of the Minority
   Member's Units shall be determined without regard to any adjustment to the purchase price for:
           8.3.1. any indebtedness of the Company. the proceeds of which indebtedness were not
   used to pay operating expenses or for capital investments of the Company;

        8.3.2. repayment of indebtedness of the Company to any Affiliate of the Majority
   Member, Lester Eber or the Company incmred on or prior to January 29, 2008;

          8.3.3. receipt of any repayment of indebtedness to the Company by any Affiliate of the
   Majority Member, Lester Eber or the Company; or

           8.3.4. any obligation satisfied or to be satisfied from tbe assets of the Company to the
   extent that such obligation did not arise out of the ordinary course operations of the Company.

           8.3.5. Notwithstanding anything to the contrary herein, the Minority Member shall
   ~ve      from such transaction in an amount equal to the Ouaranteed Purchase Price plus the
   amount, if any, by which the Minority Member's Percentage Interest multiplied by the purchase
   price (after application of Sections 8.3.1 through 8.3.4 above) exceeds the Guaranteed Purchase
   Price.

              8.4.    Observation Rights. As long as the Minority Member owns any Units, the
   Company shall invite a representative of the minority Member acceptable to the Company in its
   reasonable judgment (each BD "Investor Designee," and it being agreed that any of Andrew Eder,
   Richard Weiss, David Heller and Roger Loeb is acceptable to the Company to serve as an
   Investor Designee), to attend all meetings of its Board of Managers in a nonvoting observer
   capacity and, in this respect. shall give such Investor Designee copies of all notices, minutes,
   consents, and other materials that it provides to its Managers; proyided. however. that such
   Investor Designee shall agree to hold in confidence and trust and to act In a fiduciary manner
   with respect to any information provided to him or her; and, provided ~ that the Company
   reserves the right to reqWl'e such Investor Designee to execute such agreements regarding
   confidentiality and other related matters as may be deemed reasonably necessmy by the
   Company to protect the confidentiality of the infonnation provided to such Investor Designee.

                 8.5.    Sale of Product Lines. If the Company desires to sell one or more product
   · lines, the Company shall so notify the Minority Member in writing of such iDteot and sball first
     negotiate in good :filith with the Minority Member for a period of thirty (30) days to pemlit the
     Minority Member to buy such product line or lines. If, during such thirty (30) day period, the
     Company and the Minority Member fall to agree to terms for the purchase and sale of such
     product line or lines and/or the Minority Member is unable to obtain the necessary consent of the '
   . affected supplier to such acquisition, then the Company sba1l be free to sell the product line or
     lines to a third Person upon teim.S and conditions reasonably acceptable to the Company. in the
     Company's sole discretion, provided that, unless the sole reason the Company has not sold such
     product line or lines to the Minority Member is the absence of supplier approval for the Minority
     Member's pun:hase of the same::, such tcnns and conditions shall be no less favorable, from the
     Company's perspective, than those offered by the Minority Member. Notwithstanding the
     foregoing, if the Minority Member has breached any term or condition of Section 8.6 of this


                                                    23




                                                                                                           EB-00022893
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 32 of 67




    Agreement, the right of first negotiation granted to the Minority Member in tbis Section 8.5 sball
    be null and void. aad the Company shall be permitted to dispose of the product line or lines to a
    third party without regard to the terms and conditions of this Section 8.5. The proceeds of such
    sale from 8llY product line shall eith« (a) be retained by the Company to fund ongoing business
    operations or (b) be used to make a Distribution to the Mc:m.bc:B in~ with each
    Member's Percentage Interest. Notwithstanding the foregoing. this Section 8.5 shall not be
    applicable to any transfer of a product line or lines by the Company in consideration of (i) a trade
    of one or more product lines for one or more other product lines, or (rl) a trade of one or more
    product lines for cash consideration&¥! one or more other product lines.

                8.6. Non-Solieltadon. Following the effectiveness of this Agreement, the
    Minority Member and tbC Company shall not, at any time, directly or indirectly through its
    officers, directors, managers, members, shareholders. employees, agents or Affiliates, initiate
    discussions with 8DY supplier of the other (or Affiliates of the other, where the other is the
    Minority Member) for the purpose of obtaining distribution riihts to any products distributed by
    such other party (or Afliliates of the other, where the other is the Minority Member) in the State
    of Connecticut Notwithstanding the foregoing. the ~ty Member and the Company hereby
    acknowledge and agree that the Minority Member's Affiliates and the Company are competitors
    in the same industry, that they have many common suppliers, that they are perpetually in
    discussions with suppliers in the industry and that suppliers may from time to time desire to
    move product lines ftom one party to the other party or its Affi.Jiates or to appoint such other
    party or its Affiliates as an additional distributor of such product lines in the State of
    Connecticut. In the event that a supplier of either the Company on the one band or Minority
    Member (or an Affiliate of Minority Member) on the other hand notifies such party (the "Jnltial
    Distributor") of its desire to move product lines (the "Dual Products") from the Initial Distributor
    to other party (the "Dual Distributor"') or such supplier's intent to appoint the Dual Distributor as
    an additional distributor for the Dual Products in the State of Connecticut, and the Dual
    Distributor desires to accept the same:

             8.6.1. If the Initial Distributor, in its sole and absolute discretion, decides to transfer and
    does transfer all of the Initial Distn'butor's rights to distribute the Dual Products to the Dual
    Distributor within thirty (30) days following receipt of notice from the supplier ofthe supplier's
    desire to move such Dual products to the Dual Distributor or the appointment of the Dual
    Distributor as an additional distributor of the Dual Products (the "Notice Date"), as applicable.
    and the Dual Distn'butor accepts the same, then the Dual Distributor shall pay to the Initial
    Distnoutor a payment equal to two and one-half (2~) times "Gross Profits" that the Initial
    Distributor achieved from the Dual Products during the twelve (12) month period immediately
    preceding the Notice Date (or such shorter period as Gross Profits in respect of the Dual Products
    have actua1ly been accrued by the Initial Distributor) and shall purchase the Initial Distributor's
    entire inventory of the Dual Products for the ..Laid-in Costs" therefor.

           8.6.2. If the Initial Distnl>utor, in its sole and absolute discretion, retains its rights to
   distribute the Dual Products but waives the six (6) month delay in the effectiveness of the
   appointment of the Dual Distributor as an additional distributor of the Dual Products provided in
   Section 30-17 of the Connecticut Liquor Control Act, as same may be amended. within thirty
   (30) days following the Notice Date, then the Dual Distributor shall pay to the Initial Distributor
   a payment equal to one (1) times "Gross Profits" that the Initial Distributor achieved from the


                                                      24




                                                                                                               EB-00022894
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 33 of 67




   Dual Products during the twelve (12) month period immediately preceding the Notice Date (or
   such shorter period as Gross Profits in respect of the Dual Products have actually been accrued
   by the Initial Distributor).

            8.6.3. If the Initial Distributor, in its sole and absolute discretion, retains its rights to
   distribute the Dual Products and does not waive the six (6) _month delay in the effectiveness of
   the Dual Distributor as an additional distributor of the Dual Products provided in Section 30-17
   of the Comiecticut Liquor Control Act, as same may be amended, within thirty (30) days
   following the Notice Date, then the Dual Disttibutor shall pay to the Initial Distributor a payment
   equal to one-half (Yi) times "Gross Profits" that the Initial Distributor achieved from the Dual
   Products during the twelve (12) month period immediately preceding the Notice Date (or such
   shorter period as Oross Profits in respect of the Dual Products have actually been accrued by the
   Initial Distributor).

            8.6.4. All payments to be made to the Initial Distributor tmder this Section 8.6 sball be
   paid within fifteen (15) days following the date 1bat the Dual Distributor first may physically
   distribute the Dual Products in the State of Connecticut by wire transfer of immediately available
   funds to the account or accounts in the United States designated in writing by the Initial
   Distributor. The proceeds of all payments made to the Company pursuant to this Section 8.6
   shall either (a) be retained by the Company to fund ongoing business operations or (b) be used to
   make a Distribution to the Members in accordance with each Member's Percentage hrterest.

           8.6.5. For purposes of this Section 8.6, the term "Gross Profits" with respect to any
   product or products, for any period. calculated on an accrual basis an amount equal to the
   aggregate revenue (less all applicable quantity discoums and cash discounts) directly attributed
   to the sale of such products, less the sum of all "Laid-in Costs" associated with such products.

          8.6.6. For purposes of this Section 8.6, the term "Laid-in Costs" means with respect to
   any product the sum of (i) all product costs, (ii) all inwani-bound freight costs and ('Iii) all taxes
   and duties.
                                              SECI'ION9
                                             DISSOLUTION

              9.1.    Events of Dissolutioa. The Company sball be dissolved upon the first to
   occur of the following events:

                  (a)     the written consent of the Members;

                  (b)     the disposition of all or substantially all of the assets of the Company; or

                  (c)     the entry of a decree of judicial dissolution under Section 18-802 of the
   Act.

             9.l.    Winding Up. of the Company. Upon dissolution of the Company, th~
   Company's business shall be wound up and all its assets distributed in liquidation; ~vid.ed.
   however, that the Members acknowledge and agree that, in the event of a dissolution of the
   Company, the business of the Company shall be oPerated in the normal course of events during


                                                    25




                                                                                                            EB-00022895
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 34 of 67




    the winding up period {except for sales of assets or the business, or parts thereof. as approved by
    the Board), and any outstanding COil1raCtS with customers shall be completed or tenninated
    during such period.
                 9.3. Sale of tile Business by Board. During the winding up process as set forth
     above, the Board sball wind up the Company and, subject to Section 8.1. offer the business'and
     the assets of the Company for sale, in whole or in part, as promptly as shall be practicable and
     with reasonable diligence and, upon sale, to distribute the proceeds of sale as provided in~
     M below. The Board shall have the authority to decide whether to liquidate all assets of the
     Company or, with the unanimous ccmsc:nt of the Mc:mbers as to the assets so distributed, make
     certain in-kind distributions to the Members as part of the liquidation process. Any offer for sale
     of the business and the assets of the Company shall be conducted in a manner customary for the
     sale of businesses of the type engaged in by the Company, on such terms and conditions as the
     Board of Managers deems appropriate in order to maximize the proceeds of such sale, subject
   · however, to Section 8.1. During the pendency of such offer, the Members shall be entitled to
     participate in the bidding for the business (or any part thereof).
                9.4..   Diltrlbutioa of Proceeds ofLiqaidatiOD.

           9.4.1. The proceeds from liquidation shaD be applied and distributed in accordance with
    Section 4.6.2.
          9.4.2. The Managers shall not be personally liable for the retum or repayment of all or
    anyportion of the Capital Contribution of the Members; any such return or repayment shall be
    made solely from assets of the Company.
                ,.5.   Orderly Liquidatioa. A reasonable time shalJ be allowed for the ordc:rly
    liquidation of the assets of the Company and the discharge of liabilities to creditors so as to
    enable the Members to minimiu the losses normally attendant upon a liquidation.

                                       SECTION tO
                             EXCULPATION AND INDEMNIFICATION

                 10.1. No Liabillty of Covered Penoas. No Officer, Manager, employee age:oi    or
     of the Company (collectively, the "Coyered Persons") shall be liable to the Company or         any
     other Person who has an interest in or claim against tbe Company for any loss, damage or claim
   · incurred by reason of any act or omission performed or omitted by such Covered Person in good
     faith on behalf oftbe Company and in a IXl8DDCl' reasonably believed to be within the scope of the
     authority conferred on such Covered Person by this Agreement, except that a Covered Person
     ~ be liable for any such loss, damage or claim inc1med by reason af such Covered Person's
     gross negligence or willful misconduct.                                      ·

                 10.2. IDdeDlllificatioa. To the fullest extent permitted by applicable law, a
    Covered Person shall be entitled to indemnification from the Company for any loss, damage or
    claim inc'IJI'Ied by such Covered Person by reason of any act or omission performed or omitted
    by such Covered Person in good faith ·on behalf of the Company and in a manner reasonably
    believed to be within the scope of the authority conferred on such Covered Person by this
    Agreement, except that no Covered Person shall be entitled to be indemnified in respect of any

                                                    26




                                                                                                           EB-00022896
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 35 of 67




   loss, damage or claim incurred by such Covered Person by reason of such Covered Person's
   gross negligence or willful misconduct with respect to such acts or omissions; provided.
   however, that any iDdc:mnity under this Section l 0 by the Company shall be provided out of and
   to the extent of Company assets only, and the Members shall not have personal liability on
   account thereof.
               10.3. bpeues. To the fullest extent permitted by applicable law, expenses ··
   (including legal fees) incurred by a Covered Person defending any claim, demand, action, suit or .:
   proceeding ~from time to time, be advanced by the Company prior to the final disposition of
   such claim, demand, action, suit or proceeding upon receipt by the Company of an undertaking
   by or on behalf of the Covered Penon to repay such amount if it shall be detmnined by the
   Board that the Covered Person is entitled to be indemnified as authorized in this Section 10.

              10.4. ReUanee. To the extent that, at law or in equity, a Covered Person has duties
   (including fidueiary duties) and liabilities relating thereto to .the Company or to any other
   Covered Person, a Covered Person acting under this Agreement Shall not be liable to the
   Company or to any other Covered Person for its good faith reliance on the provisions of this
   Agreement or any approval or authorization granted by the Company or the Board of Managers
   and reasonably believed by 1he Covered Person to have been within the scope of authority of the
   Company or the Board of Managers.

                                            SECTIONll
                                        MISCELLANEOUS

             11.1. Notices. Any notice, request, demand, waiver, consent, approval or other
      cOmmunication which is required or permitted hereunder shall be in writing and shall be
      deemed given only if delivered personally or sent Federal Express or other overnight delivery
      service providing a receipt of delivery, or sent registered or certified U.S. mail, postage
      prepaid, as follows:
          If to Majority Member, to:    Ebet Bros. Wine&: Liquor Metro, Inc.
                                        1SS Paragon Drive
                                        Rochester, New York 14624 :
                                        Attention: Mr. Lester Eber, President

          With a required copy to:      Harris Beach PLLC
                                        99 Garnsey Road
                                        Pittsford, New York 14534
                                        Attention: Patrick J. Dalton, Esq.

          Minority Member:              c/o Eder Bros., IDcorporated
                                        11 EderRoad
                                        West Haven, Connecticut 06516
                                        Attention: Richard M. Weiss, Manager
                                                -and-



                                                  27




                                                                                                         EB-00022897
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 36 of 67




                                          c/o Allao S. Ooodman,lncoipOrated
                                          180 Goodwin Street
                                          East Hartford, Connecticut 06108
                                          Attention: David Heller, Manager

           Wnh a required copy to:        Reid and Riege, P.C.
                                          One Financial Plaza
                                          Hartford, Connecticut 06103
                                          Attention: Mark X. Ryan. Esq.

    or to such other address as the addressee may have specified in a notice duly given to the seoder
    as provided herein. Such notice, ~ demand, waiver, consent, approval or other
    communication will be deemed to have been received by recipient as of the date so delivered or
    if mailed via registered or certified mail, on the third busineSs day after said notice was mailed.

           11.1    Amendments and Waiven.

            11.2.1 Any provision of this Agreemcut may be amended or waived if, but only if, such
    amendment or waiver is in writing and is signed, in the case of an amendment, by each Member,
    or in the case of a waiver, by the party against whom the waiver is to be effective.
            11.2.2 No fiillure or delay by any party in exercising any right. power or privilege
    hereunder will operate as a waiver thereof nor will any single or partial exercise thereof preclude
    any other or farther exercise 1hereof or the exercise of any other right, power or privilege. The
    rights aDd remedies herein provided will be cumulative and not exclusive of any rights or
    remedies provided by law.

           11.3 Saccesaon aud Assigns. The provisions of this Agreement will be bindhlg upon
    and inure to the benefit of the parties hereto and their respective successors and assigns.

            11.4 No Tbird-Party Beneficiaries. This Agreement is 1br the sole benefit of the
    parties hereto and their permitted assigns and nothing herein expressed or implied will give or be
    construed to give to any Person. other than the parties hereto and such permitted assigns. any
    legal or equitable rights hereunder.

            U.S Goveming Law. This Agreement will be governed by, interpreted, construed
    and enforced in accordance with the laws of the State of Delaware, without regard to the conflict
    of laws rules of such state.

           11.6   Diapute Reaolation.

            11.6.1 All disputes arising under or related to this Agreement Sball be settled by
   arbitration. The arbitration sball take place in New Haven County, Connecticut before three (3)
   arbit:rat9rs pursuant to the rules of the American Arbitration Association. including specifically
   the Optional Procedures for Large, Complex Commercial Disputes. In addition, the prrw.edinp
   will include conduct of depositions or propounding of inteaogatories by the parties without the
   need 1br good cause to be shown, but subject to limitations deemed reasonable by the arbitrators.


                                                   28




                                                                                                          EB-00022898
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 37 of 67




   Arbitration may be commenced at any time by any party hereto by giving written notice to each
   other party to the dispute that such dispute has been referred to arbitration under this Section
   11.6. One arbitrator shall be selected by each of Majority Member and Minority Member (but if
   any party fails to select an arbitrator within twenty (20) days after the date of the notice referred
   to above, the selection shall be made pursuant to the rules of, and from the panel of arbitrators
   from, the American Arbitration Association) and the two (2) arbitrators so selected. Any award
   rendered by the arbitrators shall be conclusive and binding upon the parties hereto; provided,
   however, that any such award shall be accompanied by a written opinion of the arbitrators giving
   the reasons for the award. This provision for arbitration shall be specifically enforceable by the
   parties and the decision of the arbitrators in accordance herewith shall be final and binding and
   there shall be no right of appeal therefrom. Each party shall pay its own expenses of arbitration
   and the expenses of the arbitrators shall be equally shared; provided, however, that if in the
   opinion of the arbitrators any claim for indemnification or any defense or objection thereto was
   umeasooab1e, the arbitrators may assess, as part of their award, all or any part of the expenses of
   the other party iD.currcd in connection with said arbitration (mcluding reasonable attomey's fees
   and said party's share of the arbitrators expenses) against the party raising such unreasonable
   claim, defense or objection. Judgment upon BD awazd rendered by the arbitmtors may be entered
   in any court having jurisdiction thereof.

            11.6.2 To the extent that 8l'bitration may not be legally permitted hereunder and the
   parties in dispute hereunder do not at the time of such dispute mutually agree to submit such
   dispute to arbitration, any party may commence a civil action exclusively in state or federal court
   sitting in New Haven County, Connecticut. The tnvailing party in any action at law or in equity
   shall be entitled to receive from the other party reimbursement of its costs, includillg court costs
   and reasonable attorneys• fees and disbursements, as determined by the court. The execution and
   delivery of this Agreement shall be deemed to be the transaction of business within the State of
   Connecticut for pmposes of conferring jurisdiction upon 1he courts located within the State of
   Connecticut. Each party to this Agreement, by execution of this Agreement, shall be deemed to
   have irrevocably submitted itself to the personal jurisdiction of any court of competmt
   jurisdiction located in the State of Connecticut and all civil actions or proceedings hereinafter
   commenced in the State of Connecticut and relating to or arising from this Agreement, and to
   have waived any objection that such party may now or hereafter have to the venue of any such
   action or proceeding in any such court or that such action or proceeding was brought in an
   inconvenient court, and each party agrees not to plead or claim the same. Service of process in
   such action shall be made upon any such party personally within the State of Connecticut or any
   other lawful m.anner and such alternative manner of service shall be of the same legal force and
   validity as if service bad been made upon it or him personally within the State of Connecticut.

          11.7    WAIVER OF JURY TRIAL. BACH OF TilE PARTIES HERETO HEREBY
   IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
   PROCEEDING ARISING OUT OF OR RELATED TO TinS AGREEMENT OR 1HE
   TRANSACTIONS CONTEMPLATED HEREBY.

          11.8    Counterparts.. 'Thill Agreement may be signed in any number of counterparts.
   each of which will be deemed an original and all of which, when taken together, shall constitute
   one and the same instrument Any signature page delivered by any party to this Agreement to


                                                    29




                                                                                                           EB-00022899
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 38 of 67




     any other party to this Agreement by filcsimile or electronic mail shall be deemed an original
     signatUre page for all relevant purposes. ·

             11.9 Endre Agreement. This Agreement (mcluding the Schedules hereto, which are
     incorporated herein by this refere:nce) constitutes the entire agreement among the parties with
     respect to the subject matter of this .AgJecment. This Agreement (includh:Jg tbe Schedules
    .hereto) supersedes aU prior agreements and understandings, both oral and written, between the
     parties with respect to the subject matter of this Agreement.

             11.10 Severability; Injunctive Relief. The provisions of this Agreement are severable.
   · If any provision of this Agreement is held invalid, illegal or otherwise unenforceable, in whole or
     in part, the remaining provisions or enforceable parts thCI'COf will not be affected thereby and
     will be enforced to the fullest extent permitted by law. In addition, should any provision or any
     portion thereof ever be adjudicated by a court of competmt jurisdiction to exceed the time or
     other limi1ation permitted by applicable law as determined by such court in such action, then
     such provisions will be decreased, or performed to the maximum time or other limitBtions
     prescribed by applicable law, the parties acknowledging their desire that in such event such
     action be taken.

           11.11 No Waiver. No action or inaction taken or omitted purswmt to this Agreement
    will be deemed to coDStitute a waiver of compliance with any representations, warranties or
    covenants contained in this Agreement and will not operate or be construed as a waiver of any
    subsequent breach. whether of a similar or dissimilar nature.

            11.12 Waiver of Partition. Except as otherwise expressly provided in this Agreement,
    to the fullest extt:ot permitted by law, each of the Members hereby irrevocably waives any right
    or power that such Person might have to cause the Company or any of its assets to be partitioned.

                                        (Sipature Page Follows]




                                                    30




                                                                                                           EB-00022900
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 39 of 67




             iN WITNBSS WHBREOF, tho ~ intending 1o be leplly bolmd hereby, has
    cluly fiXIICUled tis Limited Liability COmpany Ap'eement as of the dam first set forth above.
                                        .




                                                      BBBR. BROS. WINE & UQOOR MBTR.O,
                                                      JNC.,Member      ~~
                                                      By:


                                                     By:
                                                             WendyEber           .
                                                             CbiefPinanciaJ. omcer




                                                                                                    ·;
                                                     By:



                                                     By:




                                                31




                                                                                                         EB-00022901
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -------------                                  ·- -··

           Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 40 of 67




                      lN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
               duly executed this Limited Liability Company Agreement as·of the date first set forth above.


                                                                EBER~O~CTICUT,LLC



                                                                By:
                                                                       LesterEber
                                                                       Chief Executive Officer·


                                                                EBER. BROS. WINE & LIQUOR METRO,
                                                                lNC., Member

                                                                By:
                                                                       LesterEber
                                                                       President

                                                               'By:   -W~ ~
                                                                      Wend)tEbef"
                                                                      Chief Financial Officer


                                                               BOER-GOODMAN, LLC, Member


                                                               By:
                                                                      Richard M. Weiss, Manager


                                                               By:
                                                                      David Heller, Manager




                                                                                                              EB-000229~
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 41 of 67




           IN WTI'NESS WHEREOF, the undersigned, intending to be legally bound hereby, has
    duly executed this Limited Liability Company Agreement as of the date fim set foith above.


                                                         BBER-CONNBCI1ctrr, LLC


                                                         By:
                                                               LestcrEber
                                                               Chief Executive Officer


                                                         EBER BROS. W1NE & UQUOR METRO,
                                                         INC., Member

                                                         By:
                                                               LesterB'ber
                                                               President
                                                         '
                                                         By:
                                                               WendyEber
                                                               Chief Fbwicial Officer


                                                         JIDBR-GOODMAN, U.C. Member


                                                         By:    ~vt,.l,./~l- ~                          i
                                                                                                        I
                                                               Richard M. Weiss, Manager               !
                                                                                                        lj .
                                                         By:    'i2.~A: .~&b..., btMA61J/               !.
                                                               David HeUer, Manager              f
                                                                                                       I
                                                                                                       II
                                                                                                        i
                                                                                                        I
                                                                                                        I


                                           •· . . . >.
                                                                                                       II

                                                                                                       !!
                                                                                                       I!·
                                                                                                        i
                                                                                                       :
                                                                                                       !
                                                                                                       i'.
                                                                                                       I




                                                                                                     EB-00022903
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 42 of 67




                                         SCHEDULE A

                                            Memben


                                                           Capital     Number      Percentage
           ~.                   M.Hllna Address            Account     of Units     ...
     Eber Bros. Wine &    ISS Paragon Drive             $2S,SOO,OOO    85.00      85%
                                                                                                :
     Uquor Metro, Inc.    Rochester, New York 14625


    ~-Goodman, LLC       c/o Eder 8ros., Incorporated   ~.soo,ooo     lS.OO       15%
                         11 EderRoad
                         West Haven, Connecticut
                           06516
                         Attn: Richard M. Weiss,
                            Manager

                         ~o Allan S. Goodman,
                            Incorporated
                         180 Goodwin Street
                         ~ Hartford. Connecticut
                            06108
                         ~ttn: David Heller,
                           Manager




                                                                                                    EB-00022904
     Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 43 of 67


..



                                         SCHEDULED


                                        Board ofMauagen

          1.   Lester Eber
          2.   David Bber
          3.   WendyEber
          4.   Thomas B. Slocum
          S.   George E.B. Slocum
          6.   CID'l Krause
          7.   Elliott W. Gumaer, Jr.




                                                                              EB-00022905
      Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 44 of 67


...




                                     SCBEDULEC

                                       Officers




          LesterEber                              Cha:innan of the Board of Managers
                                                  and Chief Executive Officer

          Thomas B. Slocmn                        President

          George E.B. Slocum                      Vice President

          WendyEber                               Secretary and Treasurer

          DavidMDean                              Chief Financial Officer and Chief
                                                  Operating Officer




                                                                                       EB-00022906
    Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 45 of 67




                                              SCHEDULED


                                         Certificate of Formation


       A copy of the Company's Certificate of Formation as currently in effect is appended hereto and
       incorparated herein by this reference.




l                                                                                                       EB-00022907
 Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 46 of 67

                   -~




WendyEber
Chief Financial Officer
Eber Bros. Wine and Liquor Corporation.
155 Paragon Drive ·
Rochester, NY 14624

Re:    NOTICE TO DEBTOR OF PROPOSAL TO ACCEPT COLLATERAL IN FULL
       SATISFACTION OF AMENDED AND RESTATED PROMISSORY NOTE DATED
       MARCH 13,2006 IN THE PRINCIPAL AMOUNT OF $1,503,750.00 AND OF THE
       LINE OF CREDIT NOTE DATED FEBRUARY 26, 2010 IN THE MAXIMUM
       AMOUNT OF $1,500,000.00

       Alexbay, LLC, the undersigned, of30 Corporate Drive, North Haven, Connecticut

06473-3254, is the holder of the Amended and Restated Promissory Note dated March 13, 2006

in the principal amount of$1,503,750.00 executed by Ebel' Bros. Wine and Liquor Corporation

("EWLC")(the "EWLC Note"). Alexbay, LLC is also the holder of the Line of Credit Note

dated Febl'uary 26,2010 in the maximum principal amount of$1,500,000.00 (Line of Credit

Note"), executed by Metro, the obligations of which wel"e guaranteed by EWLC pursuant to the

Guaranty dated February·26; 2010 C'Guaranti'). By the Debt-Assumption Agremn:ent datea-- ·

February 11, 2011, Metro irrevocably assumed all ofEWLC's obligations to pay principal,

inte1·est and other obligations and liabilities in respect of the EWLC Note.

       Payment of the EWLC Note and the Line of Credit Note are secured by EWLC pursuant

to the Amended and Restated Security Agt·eement dated February 11.2011 ("Amended and

Restated Security Agreement") whereby EWLC assigned and granted to the then-holder, Lester

Eber, a security interest in "[t]he shares of common stock, preferred stock, or patinership,

membership and othel' ownel'ship interest, now or hereafter owned by Debtor... '' The Line of


                                                                                          KSH00067
      Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 47 of 67




      Credit Note is also secured by the Security Agreement dated February 26, 2010 (''Security

      Agreementn), whereby EWLC assigned and granted it to the then-holder, Lester Eber, "[t]he

      shares of common stock and preferred stock, or pru.1net•ship, membership and other ownership

      interests now or hereafter owned by Debtor... "

              · By assignment ofNote and Security Agreement dated January 18,2012, Lester Eber

     inevocably granted, assigned and transferred all right, title, interest and benefits he_had in and to

      the EWLC Note, the Security Agreement and the Amended and Restated Security Agreement to

      Alexbay, LLC. By Assignment of Line of Credit Note and Security Agreement dated January

      18~   2012, Lester Eber irrevocably granted, assigned and tt·ansferred all right, title, interest and

      benefits he had in and to the Line of Credit Note, the Securities, the Guaranty; the Security

      Agreement and the Amended and Restated SecW'ity·Agreement to Alexbay, LLC.

               The amount due and payable pursuant to the Amended and Restated P1·omissory Note

      dated March 13, 2006 is $1,951,874.26, including principal and interest, as of December 31 ,

     2011, plus interest accruing at the rate of nine percent (9%) per annum thereafter. The amount

     due and payable ptu·suant to the Line of Credit Note dated February 26,2010 is $1,698,828.22,

     including principal and interest, as of December 31 t 2011 plus interest accruing at the l'ate of
                                                                                           ·· --- - -- · ----·
·- ----rwerve"ana one:..half'i)ei;cent (l'iYl%) per annum thereafter:·
                                                                                      ..




               EWLC has defaulted and continues to l'emain in default on payments due under the

     EWLC Note, Guaranty, the Line of Credit Note, the Security Agreement and the Amended and

     Restated Security Agl'eement described above.

               Pursuant toN. Y.U .C.C. § 9-620, Alexbay proposes to accept the shares of common stock

      owned by EWLC in Eber Bros. Wjne & Liquol' Metro, Inc. ("Mett·o") in full satisfaction of the




                                                                                                        KSH00068
I.
                     Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page   48 of 67
                                                                                . .. .                                                                                           •

     .·' . .'                                                                                                                                                                                                                             ,:,·       ; '
                                                                                    . . ...                                                                                                                               .
                                                  .: :         '
                                                                     ·'·
                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                   :•
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                        ··:
                                                                                                                                                                                                               •   - .•       l
                                         . ·:: ·.;.

                                 '·.         ,;       .· .

                ''     ·.'  ·... ·.c1:~~ted··. l?y .th~
                . 9.bligatiQns
                             '
                                                        Amended and
                                                      . .        . Restate4... Pxomissory
                                                                                .
                                                                                          Note, the Line of. Credit··:Note,
                                                                                                                       .    the . .
                                                                                                                          . .
                                                                                              '   '


                .    ' . . '·. the ·.SeclJ~'ities
                    QlJai:antY,           .
                                                  Agreement .lU1d. the
                                                                    ..
                                                                       Amended. and
                                                                                 .
                                                                                    Restated Se~udty
                                                                                              . .
                                                                                                     Agi·eement
                                                                                                        .
                                                                                                                .

                                                  In accordance.with N.Y.U.C.C. § 9.-620, y~u m~st obJecdn wdtingto this proposal by . , ,
                                                                   ; ·.

                ' Alex. pay, LLC to acc~pt the common stock in Metro owned by EWLC infull satisf~ction ?f the _·
                                                                                                                                  .·,·.

                    obligatio~s created by the Note, t11e Guaranty, the LiueofCreditNot~~ the Secut'ity Agl;eemen,t
                                     :                    '         , •'       '                      '       '               '                '     •       '           •   •                   I




                    ~nCJ the Amen.d~d a~d Re~tated
                                 .          .      S~curity ,Agreement.~ithln twentY (20) days after the date this
                                                      .                            ·'         .                       .                                  .                               . .               (.
                                                                                                                                                                                     ·. ·. ;._· ..

                    notific~tion was sent to you.                                                                                                                                             ·....
                                                                                                                                                                                                                                        .. .         ~:
                                                                                                                                                                                                                                                           .
                                          ·. Your objection to the acc~;tance by Alexbay, LLC of Metro's membel'ship interest i~
                                                                                                                                                                                                                                                 \


                                                                     '     '                                      '       '       •       ,'                     I   :                    '




                    Eber-Connecticut, LLC mu~t be t eceived by A,lexbay, LLC. within twenty (20) days of the d~te

                    this ~otificatiori was sent at the following address:
                                                                                                                                                                                                :.·. .
                                                                                                                                                                                                                      . ). ...
                                                                                                                                                                                                                                  . ·,

                                               · Alexbay, LLC                                                                                                                                                         .           '
                                               .' :30 Corporate Drive
                                                  North Haven, Connecticut 06473:-3254


                                                  Dated: Janu~ry_, 2012

                                                                                                                                               ALEXBAY, LLC



                                                                                                                                  By ______-===~~~~==~~                                                                           . - . .~.. ~ .. -· ·--·· . ..

                                                                                                                                        Lester Eber, its Sole l\:fember

                    BY CERTIFIED MAIL
                    RETURN
                        ,, .
                             RECEIPT REQUESTED                                                            .
                                                      •: , .
                                                                                                                                                                                                                                        · : ..




                                                                                                                                                                                     KSH00069
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 49 of 67




Board Minutes March 13, 2012 EWLC and Eber Brothers Metro Inc.

The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro Inc.
Board meeting was called to order at 4pm on Tuesday March 13th, 2011 at 95
Aliens Creek Road, Rochester, New York. Wendy Eber and Marino Fernandez,
 attorney for EWLC, were present. Elliot Gumaer and Lester Eber called in by
 phone.

The Board and Counsel discussed the Alex Bay, LLC suit vs EWLC and Eber
 Brothers Metro Inc. suit regarding the default of.Eber Brothers Metro Inc to repay
Alex Bay, LLC's (which is owned by Lester Eber) loans to the company. Mr.
 Fernandez had reviewed the pledings, and appeared for EWLC and entered into
the Stipulation and discussed the same with Wendy Eber and Alex Bay, LLC
counsel.




                                                              EB-00016951
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 50 of 67




 Board Minutes March 13, 2012 EWLC and Eber Brothers Metro Inc and minutes
from additional calls there after

The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro Inc.
Board meeting was called to order at 4pm on Tuesday March 13th, 2011 at 95
Aliens Creek Road, Rochester, New York. Wendy Eber and Marino Fernandez,
attorney for EWLC, were present. Elliot Gumaer and Lester Eber called in by
phone.

The Board and Counsel discussed the Alex Bay, LLC suit vs EWLC and Eber
Brothers Metro Inc. suit regarding the default of Eber Brothe·rs Metro Inc. to
repay Alex Bay, LLC's (which is owned by Lester Eber) loans to the company. Mr.
Fernandez had reviewed the pledings, and appear·ed for EWLC and entered into
the Stipulation and discussed the same with Wendy Eber and Alex Bay, LLC
counsel.

There after parties had additional conference calls, after extensive conversation
on this matter the board decided not to extend funds on defending the suit and
authorized the company to waive its defenses.
    Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 51 of 67




    Minutes from meeting of the Board of Eber Bros. Wine and Liquor Metro Inc. August 18, 2011



                    1
    On August 18 h, 2011 at 2:15 the board of directors for Eber Brothers Wine and Liquor Metro Inc. which
    include Elliot Gumaer, Lester Eber and Wendy Eber, met at the Canandaigua National Bank in Rochester,
    NY to discuss and ratify the actions of the subsidiaries as described below.   Mr. Elliot Gumaer
    participated by conference call. Wendy Eber documented the discussion.

    The trustees ratified three loans made from Lester Eber to Eber Brothers Wine and Liquor Corp. The
    first loan for $1,500,000 from Oc;:tober, 2009 was assumed by Eber Metro Inc. on February 26, 2010.
t   Eber Metro Inc. granted a secured interest in Metro's assets to secure this loan . This secured loan has
    an outstanding balance of $1,500,000 plus accrued interest.

    The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Liquor Corp. to Lester
    Eber for the original principal amount of $1,503,750. The third loan of $575,895 from March 16, 2006
    (which replaced the original note dated October 1, 2002) of which$ 1,222,710.68 plus accrued interest
    is outstanding. The loan for $1 .503750 was amended in Feb 111h, 2011 to reflect Eber Bros. Metro, Inc.
    assumption of this debt. Also the security agreement from Feb 26, 2010 was restated to reflect Eber
    Bros. Metro Inc. assumption of this debt. Lester Eber made funds available after Feb 11, 2011 to Eber
    Bros Metro Inc. inconsideration of Metro Inc.'s assumption of this debt and security interest in Eber Bros
    Metro Inc.

    After a lengthy discussion about how all the income beneficiaries and third parties were offered the
    opportunity to participate in the February 261h, 2010 loan but, they all declined and that only based on
    Lester's goodwill he gave the money for the loan, the loans were ratified by Wendy Eber and Mike
    Gumaer. Lester Eber abstained. A copy of all the documents relating to the loan was provided to the
    participants.




                                                                                                               ·::!;




                           ·-----·-- - ----------------==-=-~:-:-::--=-=-----------
                                                                                     FR-nnn1 f\Q&;<~
     Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 52 of 67
..
I                                     UNANIMOUS WRITTEN CONSENT
                                         .        OF
!I                                        BOARD OF DIRECTORS
                                                  OF
                                 EBER BROS. WINE AND LIQUOR CORP.


                      The undersigned, being all of the Directors of Eber Bros. Wine· And
        Liquor Corp., a New York corporation (the •corporation"), hereby consent, pursuant
        to Section 708(b) of the Business Corporation Law of the State of New York, to the
        adoption of the following resolutions:

                       WHEREAS, The Corporation is in default of the payment of
                certain obligations due to Alexbay, LLC: and

                          WHEREAS, the outstanding balance due Alexbay, LLC as of
                the date hereof Is In excess of $3,650,000 (•Obligationsj; and

                       WHEREAS, the Corporation's Obligations are secured by a
                security interest in all of its assets, including all of its ownership
                interest in Eber Bros. Wine and Liquor Metro, Inc. ("Metro•): and

                        WHEREAS, Alexbay, LLC has notified the Corporation that it is
                going to proceed with Its rights as the holder of a security interest in
                the Collateral and is willing to accept all of the ownership of Metro in
                full satisfaction of the Obligations (the •proposed Transfer:); and

                      WHEREAS, the undersigned have met and/or had numerour.;
                conversations regarding the Proposed Transfer and fully discussed
                the Proposed Transfer (including but not limited to discussions on
                March 13, 2012, throughout the week of March 13, 2012. May 30,
                2012 and June 1, 2012); and

                        WHEREAS, after consideration of the financial statements and
                records of the Corporation and other infonnation deemed relevant by
                the Board of Directors, the Board of Directors has determined in good
                faith that the value of Metro is less ·than the Obligations owed to
                Alexbay, LLC; and

                        WHEREAS, the New York State Supreme Court has
                detennined and ruled in AlexbiY· LLC vs. Eber Bros. Wine and Liquor
                Coro .. et al. (Sup Ct., Monroe County, Index No. 2012-1919) (May 24,
                2012) that the taking by Alexbay, LLC of the ownership of Eber Bros.
                Wine & Uquor Metro, Inc. in full satisfaction of the debt due Alexbay,
                LLC, by the Corporation is "Commercially Reasonable" under New
                York's Unifonn Commercial Code;


                                                                  • 1-
       G:IMICROSOmUI(£IE8ER9ROTHER810ENERAI. CORPOAATEIDIRECTOR8 CONSENT_JUN 2012.DOC




                                                                                        EB-00001177
      Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 53 of 67




                        NOW, THEREFORE, BE IT

                      RESOLVED, that the Corporation be, and hereby is, authorized
               and directed to transf~r and deliver to Alexbay all of its ownership
               interest in Metro in full satisfaction of the Corporation's Obligations to·
               Alexbay, LLC; and be it further

                       RESOLVED, that ~e Corporation enter into and execute the
               "Agreement for Turnover and Acceptance of Eber Bros. Wine and
               Liquor Metro, Inc., Pursuant to New York Uniform Commercial Code""
               in the form attached hereto, and; be it further

                      RESOLVED, that any and all actions heretofore taken by the
               officers of the Corporation acting for and on behalf of the Corporation
               in connection with the Proposed Transfer, the negotiation of the
               Agreement described above and the other transactions contemplated
               by the foregoing resolutions are hereby ratified, approved and
               confirmed ir'l their entirety; and be it further

                      RESOLVED, that the appropriate officers of the Corporation
               are hereby authorized, empowered and directed to take all such
               further action and to execute, deliver, certify and file all instruments
               and documents in the name of and on behalf of this Corporation as
I
I
               the officers executing the same shall approve as necessary or
               advisable to effectuate and accomplish the purpose of the foregoing
i
               resolutions and the transactions contemplated thereby.
i
I        Consent this
                        IN WITNESS WHEREOF, ·the undersigned have executed this Written
                           lo  day of June, 2012.
I
'I'
!.
i
!
i
I
i
                                            Elliott Gumaer, Director




                                                                                EB-0000 1178
  Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 54 of 67
)€./69!2 012   16:1 4    5B8228:33B3                        E WGUMAER                                                        PAGE   02




                        NOW, THEREFORE, BE IT

                       RESOLVED, that the Corporation be, and hereby is, authorized
                and directed to transfer and deiver to Alexbay all of its ownership
                inter&st In Metro in full satisfaction of the Corporation's Obligations to
                Alexbay, LLC: and be it further

                        ReSOLVED, that the Corporation enter into and execute the
                "Agreement for Turnover and Acceptance of Eber Bros.· Wine·and
                liquor Metro, Inc., Pul'9uant to New York Uniform Commercial Code-
                in the form attached hereto, and; be it further

                        RESOLVED. that any and an action& heretofore taken by the
                officers of the Corporation acting for and on behalf of the Corporation
                in connection w1t1 the Proposed Transfer, the negotiation of the
                Agreement described above and the other transactions contemplated
                by the foregoing resolutions are hereby ~. approved and
                confirmed ;n their entirety; and be it further

                       RESOLVED, that the appropriate officers of the Corporation
                are hereby authorized, empowered and directed to take all such
                further action and to execute, detlver, certify and file all instrument&
                and documents in the name of and on behalf of this Corporation as
                the officers executing the same Shall approve as neceasary or
                advisable to effectuate and accompltsh the purpose of the fomgoing
                resolutions and the transactions contamplated thereby.

                        IN ~ESS WHEREOF, the undersigned have executed this Written
        Consent this     'J ~ay of June, 2012.                        .




                                                      -2-
       G:"*C~O'Tltl!I\&\Qffi!IW. ~CTOA800Meetn_JUII20t2.DOC




                                                                        -   -   ----.E=;::B;-;-0""0;:;-;00,.-1'"17"'9_   _   _ --- .. -   -·- - --
                    Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 55 of 67

                                             .·   ·-.-       ---.   .---
                                                                      .
                                                                                      -
                                                                        .- ·. . . ........
                                                                                     '--:, -·.
                                                                                          •'
                                                                                                                  -:-         ·· - · .       - ·~·...,·. -·




                                                                                      .
                                                                                          ·,,
                                                                                               ·'
                                                                                                      I
                                                                                                      I,
                                                                                                                            .. ·.
                                                                                                     .1 .,

                                                                                                ~ ...:.-·_              - - - " --       -           ..    -- ---   .   . ----




  . ~··
          ..   ,     .                                                                                                                                                                                                                        C\1
                                                                                                                                                                                                                                                  co
                                                                                                                                                                                                                                                  co
.-.                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                              0
 -~~: "                  -•.        _,,      i                                                                                                                                                                                                0
                                                                                                                                                                                                                                              0
   ( ~}                          · ·{.~~ :                                                                                                                                                                                                    '0
                                             l
  -r'
   ~
                    \ . .. : . ' .·: .
                                   :·        :
                                                                                                                                                                                                                                              lffi
                                                                                                                                                                                                                                              !
                          ·:.
      .    . . ·.·       .




                                                                                                                                                                                              -... :·_:·..-.·._::.. : - ..   :       .




                                                                                                                                                                                 . <:·· ·.
                                                                                                                                                                                   . :·.;·.




               I •




                                      :   ·. ;                                                                                                                                                       .. ·..         .:               ..
          : . ·.•        . . .: .:':"·:~ .:~-\                                                                                                                                                                               :, !,
               ..               . ~ ·.:-._ . ;
                                                                                                                                                                                                              ... .              /        .
                                ·.....       ~- ------ --
                                                                                ··.        ..        i_. .                               . •..
                                                   ·.   ·:

                                                                        .    .. .
                                                                                               :.    L ·•    .·         .    '".
                                                                                                    . ·: <:··:.··. : :·. .,: . · ·: .. .• . ..
                                                                                                                                                    , ..
                                                                                                                                                                                    .·   .·


      J                  6- - ·            6-~> i:J:W;!~>::s~>-ei{S<G~--.:>· ~- ·- ~-- -~; ·.~·
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 56 of 67




   AGREEMENT FOR TURNOVER AND ACCEPTANCE OF EBER BROS. WINE AND
  LIQUOR METRO, INC. PURSUANT TO NEW YORK UNIFORM COMMERCIAL CODE

         This Agreement is madeJ!JiJL.S , 2012 by E~r Bros. Wine and Liquor Corp.,
  95 Aliens Creek Drive, Suite 10;- Billlding·2, Rochester, New York 14618 ("Eber Bros"),
  Eber Bros. Wine and Liquor Metro, Inc., 95 Aliens Creek Drive, Suite 10, Building 2,
  RoGhester, New York 14818 ("Metroj and Alexbay, LLC 30 Corporate Drive, North
  Haven, Connecticut 06473 ("Aiexbay").                              ·

     . In consideration of the mutual promises and actions set forth herein and Section
  10 and other considerations, the Parties agree as follows:


          1.     Obligations. As more fully set forth in the Complaint in the New York State
  Supreme Court Action entitled - AI~xbay, LLC v. Eber Bros. Wine and Liquor Corp., ·
  {Index no. 2012-1919 ("Actionj, Eber Bros. Is Indebted to Alexbay in the approximate
  amount of $3,650,000, plus interest and expenses ("Obligations"). The Complaint and
  its exhibits in' the Action is attached h~reto and incorporated herein and made a part
  hereof as fully set forth ("Complainf'). As. set forth in the Complaint, the Obligations are
  fully guaranteed by Metro.

         2.    Collateral. As more fully set forth in the Complaint (including but not
  limited to the Security Agreement attached as Exhibit D to the Complaint) the
  Obligations are secured by virtually all of the assets of Eber Bros., including its
  ownership of Metro, ("Collateral'1. Eber Bros. represents and warrants to Alexbay that it
  owns 100% of Metro.

        3.      Default. Eber Bros. and Metro are in default of .their Obligations to
  Alexbay. Such defaults include, but are not limited to, the failure to make payments
  due. As a result of such defaults, Alexbay has the present right and entitlement to
  enforce its security interests in the Collateral (including, without limitation, by taking
  possession of and selling or otherwise disposing of or realizing upon the Collateral) in
  accordan~ with the Security Agreement ~nd applicable law.

          4.     Transfer and Acceptance of Collateral. Pursuant to Section 9-020 of the
  New York Uniform Commercial Code (the "Code·), Alexbay Is wiUing to accept the
  ownership of Metro in full satisfaction of the Obligations on the terms and conditions set
  forth herein, and Eber Bros. and Metro hereby consent to Alexbay's acceptance of the
  ownership of Metro in full satisfaction of the Obligations. Eber Bros. hereby transfers all
  of its rights and interest in the ownership of Metro and surrenders and turns over to
  Alexbay possession of Metro, and/or the unqualified right to take possession of Metro.

        5.     Record Changing. Eber Bros. agrees to make all and/or cause or permit
  Alexbay to make appropriate changes in its records, minute book and financial
  statements to show that Alexbay Is the sole owner of Metro. Metro agrees to make
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 57 of 67




 and/or cause Eber-Connecticut, LLC to make all appropriate changes in its records,
 minutes books and financial statements.

         6.     Surrender and Turnover. In furtherance of such surrender and turnover by
 Eber Bros. Eber Bros. shall provide to Alexbay through its Representatives (i) all keys,
 combinations, entry codes and other access devices, appropriately labeled and
 identified, to enable such Representative to obtain access to any and all premises
 where Metro or its assets may be located (the "Premises"}, (ii) a complete and current
 listing of all Premises at which any assets of Metro are or may be located and the
 names, addresses (postal and e-mail) and telephone and facsimile numbers of all
 contact persons in connection therewith, Metro's books and records (however
 maintained, whether on computer software, in hard copy or otherwise) relating to the
 operation of their businesses.

           7.     Premises. Upon execution and delivery of this Agreement, Alexbay by and
 through any of its Representatives, is granted the right (but shall not have the
 obligation) to be at the Premises at all times necessary and appropriate for purposes of
 fulfilling the terms and conditions of this Agreement and protecting the Collateral and its
 interests therein.

        8.      Collateral Proceeds. Immediately upon the execution of this Agreement,
 Eber Bros. or its agents shall transfer and deliver to Alexbay all ownership interests in
 Metro then in its possession or subject to its control, together with all assignments,
·endorsements and instruments of transfer necessary to effect transfer to Alexbay, and
 without limiting the generality of the foregoing, Eber Bros. and Metro shall take all
 actions necessary to transfer to and vest in Alexbay or its designees complete and
 exclusive control over all bank accounts maintained by Metro {collectively, the "Bank
Accounts") and, in connection therewith, shall turn over to Alexbay all unused checks
 and check registers and records relating to the Bank Accounts and shall promptly
 cooperate in executing .all documentation and taking all other actions necessary to
permit Alex bay to control the accounts..

        9.     No Obligation with respect to Collateral Proceeds. Alexbay shall not be
responsible or under any circumstance whatsoever have any liability for, and Alexbay
does not in any respect whatsoever assume, any obligation of Eber Bros. and/or Metro
to any of their officers, directors, managerial personnel or other employees or any of
their other creditors or for any other obligation herefore or hereafter arising out of the
operation of their business · including, without limitation, any obligation for their
employee, officer or director wages or other compensation. In furtherance of the
foregoing, Eber Bros. and Metro hereby indemnify Alexbay against, and hold Alexbay
harmless from and against, any and all claims, damages, losses, costs and expenses
(including, without limitation, for the actual fees and expenses of counsel) at any time
asserted against or incurred by Alexbay as a direct or indirect result of any such
obligations or otherwise in connection with the operation of their business or Alexbay's
acceptance of the Collateral. ·

      10.   Inter and Intra Company Debt. Eber Bros. and Metro both confirm, a.gree
and covenant that neither owes the other any debt or obligations. Eber Bros. and Metro
                                             2
    Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 58 of 67




/   both agree that neither owes Alexbay any debt or obligation other than the Obligations.
    All three (3) parties agree that there is no intra-company or inter-company debt between
    and/or among them, other than the Obligations. Notwithstanding anything herein, Eber
    Bros. and Metro and Alexbay agree that to the extent that there is any inter-company
    and intra-company debt between or among them (specifically including the Obligations)
    it is hereby cancelled, released and should forever be considered void. Eber Bros. and
    Metro hereby indemnify Alexbay against, and hold Alexbay harmless from and against,
    any and all claims, damages, losses, costs and expenses (including without limitation,
    for the actual fees and expenses of counsel), that at any time Eber Bros., Metro or any
    third party asserts claims that there existed or exists inter and/or intra debt between or
    among any of the parties.

             11.    Certain Waivers. To the maximum extent permitted under SeCtion 9-620
     and 9-621 of the Code and any other applicable law, Eber Bros. and Metro hereby
     irrevocably (i) waive and renounce each right it may have or may have had to (A) any
     notification of the method, manner, time, place or terms of any disposition of any of the
     of Metro, or of any retention, of all or any part of the ownership of Metro by Alexbay and
     (B) redeem any of the ownership of Metro, and hereby acknowledge that such waiver
     and renunciation are made "after default" for purposes of any requirement of Section 9-
     620 and 9-621 of the Code and any other applicable laws, and (iii) waive any duty of
     Alexbay or other requirement under Section 9-620 and 9-621 of the Code and any other
     applicable law to the extent any such duty or other requirement is or may be
     inconsistent with any right of Alexbay pursuant to this Agreement. Eber Bros. and Metro
    ·hereby further irrevocably waive and renounce any right they may have or have had to
     any notice pursuant to any Security Agreement.

            12.    No Claims. Eber Bros. and Metro acknowledge the existence and
    continuation of the Defaults and that they do not have any claim, counterclaim, cause of
    action, defense, recoupment or right of offset relating in any way to (i) the Defaults, the
    outstanding Obligations. or the Collateral, the Security Agreement or any other
    agreement, instrument or other writing that evidences or related to any of the
    outstanding Obligations or any of the Collateral (collectively, the "Loan Documents"), (ii)
    the validity, perfection or enforceability of Alexbay's security interests or other liens in or
    upon the Collateral, (iii) the manner or method by which any demand for:payment of any
    of the Collateral has been made by Alexbay, · (iv) the validity or enforceability of any of
    the Loan Documents, (v) any act, claim or statement of fact that would lessen, eliminate
    or modify any right or remedy of Alexbay against the Eber Bros. and Metro under any of
    the Loan Documents (any such claim, counterclaim, cause of action, defense,
    recoupment or right of offset being individually a "Claim"); provided, however, that if,
    notwithstanding the foregoing, they shall purport or be deemed to have any Claim, Eber
    Bros. and Metro hereby irrevocably and forever waive and release each such Claim.

           13.    Transfer. By notice dated January 18, 2012, Alexbay notified Eber Bros.
    and Metro of its proposal to accept ownership in Metro in full satisfaction of the
    Obligations (Exhibit F to the Complaint). Eber Bros. and Metro believe ownership of
    Metro is worth less than the Obligations and has agreed and hereby agrees to the
    transfer of ownership of Metro set forth herein full satisfaction of the Obligations.

                                                   3
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 59 of 67




        14.    Further Assurances. Promptly upon Alexbay's request, Eber Bros. and
 Metro shall , execute and deliver such further agreements, instruments and other
 documents, and take such ·f urther actions, as may be requested by Alexbay in order to
 accomplish any purpose of this Agreement and to effectuate the transactions
 contemplated hereby, and Eber Bros. and Metro shall otherwise cooperate with AleXbay
 in connection with this Agreement and such transactions. The parties acknowledge and
 agree that the transfer of ownership of Metro by Eber Bros. to Alexbay in full satisfaction
 of the Obligations pursuant to the New York Uniform Commercial Code has been
 declared commercially reasonable by the Court in the Action.

         15.   Waiver. No failure of Alexbay to exercise, and no delay by Alexbay in
 exercising, any right or remedy under this Agreement shall constitute a waiver of such
 right or remedy. Any waiver by Alexbay of any such right or remedy shall be effective
 only if made in a writing executed by Alexbay.

        16.    Binding. This Agreement is binding upon the parties and the successors
 and assigns, heirs, executors and legal representatives, and inures to the benefit of and
 is enforceable by Alexbay and its successors and assigns.

        17.    Headings. The headings of the paragraphs contained in this Agreement
 are inserted for convenience only and do not affect the meaning of this Agreement.

        18.    Governing Law. This Agreement shall be governed by and construed,
 interpreted and enforced in accordance with the internal laws of the State of New York,
 and any applicable law of the United States of America.

         19.   Entire.Agreement. This Agreement contains the entire agreement between
 Alexbay and Eber Bros. and Metro with respect to the subject matter of this Agreement,
 and supersedes each course of conduct previously pursued, accepted or acquiesced in,
 and each oral agreement and representation previously made, by Alexbay or by Eber
 Bros. and/or Metro with respect thereto, whether or not relied or acted upon. No course
 of performance or other conduct pursued, and no oral agreement or representation
 made, in the future by Alexbay, whether or not relied or acted upon, and no. usage of
 trade, whether or not relied or acted upon, shall modify or terminate this Agreement or
 impair or otherwise affect any right or remedy of Alexbay, or any obligation of Eber
 Bros. and Metro, pursuant to this Agreement. No modification of this Agreement shall be
 effective unless made in a. writing duly executed by the parties or ·parties sought to be
 bound thereby. No termination of this Agreement shall be effective unless made in a
 writing duly executed by Alexbay and until any such termination is so made this
 Agreement shall remain in full force and effect.

       20.     Counterparts. This Agreement may be executed in any number of
 counterparts, and by the different parties hereto on separate counterparts, each of
 which shall be an original, but all of which together shall constitute one instrument.


     21 . JURISDICTIONAL CONSENTS AND WAIVERS. ANY LEGAL SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
                                             4
                         Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 60 of 67

    ..               I
                 /
             i
        .l
    I                    OR ANY OTHER LOAN DOCUMENT SHALL BE INSTITUTED IN ANY FEDERAL OR
I                        STATE COURT LOCATED IN MONROE COUNTY, NEW YORK PURSUANT TO
                         SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
                         PARTIES EACH WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
                         HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
                         PROCEEDING, AND EACH HEREBY IRREVOCABLY SUBMIT TO THE
                         JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
                         EACH KNOWINGLY, VOLUNTARILY ANO IRRE':JOCABLY WAIVES ANY RIGHT TO
                         TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING RELATING TO
                         THIS AGREEMENT OR OTHERWISE TO THE COLLATERAL OR ALEXBAY'S
                         ACCEPTANCE THEREOF.

                                                          Eber Bros. Wine and Liquor Corp.

                                                         By:    w~
                                                               Wenclyer;"CFO


                                                         Eber Bros. Wine and Liquor Metro, Inc.

                                                         By:     w~
                                                               Wendy Eoer)\CFO


                                                         Alexbay. LLC
                                                                  cbl+         ~17
                                                         By:_..;::;.~,------~--­
                                                               Lester Eber, Sole Member ·




                                                           5
                  Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 61 of 67
Gmail - (no subject)                                                 htlps://mail.googie.comlmail/ul0/?ui=2&ik=7741 aaa ld6&view=pt&q=...

                                                                                                            5--rf.Cf.
          ~ Gmail                                                                   elliott gumaer <ewgumaer@gmail.com>



          (no subject)
          1 message

          eliot gurnaer <ewgunaer@gmall.com>                                                     Fri, Apr 11, 2014 at 3:38PM
          To: Lester Eber <l.eber@eberbros.com>

            Lester, April is upon us and we should reach an understanclll;l with respect to ny compensation. While the
            Eber Co.s are history in that respect, I remain a trustee of the Eber Trust for which I shoUd be compensation.
            tho~ht that was your thOught when you sent me a December check In a reduced amount. New York trustee
            fees are established by statue, however you have been reluctant to charge the commission against cash flow
            that would otherwise be diostribl.ted to you, and your sister and riece.
            What are your thol.Ghts in this regard?
            Best, Mike




                                                 ..




                                                                                                            GUM000156
l ofl                                                                                                                  3/6/2017 3:15PM
               Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 62 of 67
Gmail- compensation                                                      bttps://mail.googie.co.mfmaillul0/?ui=2&ik=774laaald6&view=pt&q...




        ~ Gmail                                                                        elliott gumaer <ewgumaer@gmaiLcom>



         compensation
         2tmssages
        elflot gumaer <ewgumaer@gmail.com>                                         Sat, Jun 28, 2014 at 3:55 PM
        To: Lester Eber <l.eber@eberbros.com>, Wendy Eber <weber@slocumandsons.com>
          Gree

        elliot gumaer <ewgumaer@gmail.com>                                         Sat, Jun 28, 2014 at 4:16 PM
        To: Lester Eber <l.eber@eberbros.com>, Wendy Eber <weber@slocumandsons.com>

          Greetings Lester and Wendy,
          Thanks you very much for the payment to me on June 1, 2014, in the amount of $2,000. I consider this payment
          a thanks by you for the responsibiBtfes which I have assumed on behalf of the Eber Comparies and the Eber
          farrily' individually. And, of course, ttis responsibility is not fully terninated In as rooch as I contirJJe to act as a
          co-trustee of the Eber Trusts. I shall not suggest any compensation level but I thank you for contimii1J a level of
          compensation which you, Lester, feel is appropriate recogri:zii1J our friendship and professional relationship for a
          period in excess of 40 years, Best to you both, Mike.




                                                                                                                GUM000157
1 ofl                                                                                                                        3/6/2017 3: 11 PM
     Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 63 of 67




 UNITED STATES DISTRICT COURT
 FOR Tiffi NORTIIERN DISTRICT OF NEW YORK


 NEW YORK STATE TEAMSTERS CONFERENCE PENSION
 AND RETIREMENT FUND, by its Trustees, John Bulgaro,
 Daniel W. Schmidt, MichaelS. Scalzo, Sr., TomJ. Ventura,
 Bob Schaeffer, Eugene Delorme and Brian Hammond                             AFFIDAVIT· OF
                                                                             CONFESSION OF
                                              Plaintiffs,                    JUDGMENT


        -against-                                                            Case No.:



EBERBROS. WINE AND LIQUORCORPORATION

                                               · Defendant.



STATE OF.NEW YORK
COUNTY OF MONROE ss.:

        Wendy Eber, being duly sworn, deposes and says that:

1.      I am an officer of the above-captioned defendant and am duly authorized to make this

Affidavit of Confession of Judgment ("Affidavit") on its behalf.

2.      The defendant hereby confesses judgment and authorizes entry thereof against it in the sum of

ONE MILLION, FOUR HUNDRED TWENTY-ONE TIIOUSAND, TWENfY NINE DOLLARS

AND 95/100 ($1,421,029.95).

3.     This Affidavit is for a debt justly due and owing to the plaintiffs arising from the assessment of

an employer withdrawal liability under the Employee Retirement Income Security Act of 1974, as




                                               1


                                                                                                        EB-00023126
  Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 64 of 67




amended by the Multi-employer Pension Plan Amendments Act of 1980, against the defendant .




                                                                              . ... ... . ... . .
           ·~ ~...~~11~-r                                                     \~ll'f!"(}
                                                                              . .... -.-.-.- ....-
STATE OF N&W ¥eRIE.
          f'JEw 1-\AVe:tJ
                            )
                            ) ss.:
                                                                               .. .-.' ......
                                                                              ....      . .... .-
COUN1Y OF MONROE            )

        On the /Sf day of~:       2012, before me personally came Wendy Eber, known to me as the
individual named in and who executed the foregoing Affidavit of ConfesSion of Judgment and she
acknowledged to me that she was competent to execute the Affidavit of Confession of Judgment on
behalf of the defendant and that on this day she executed same.


                                                     "':              ~                   LORRIE   L, ODERDimC
                                                                    · ~ State of Connecticut
                                                                  ,                   •     -· NOTARY PUBLit,·
                                                          -tr\1\...U_   ,
                                                                NOTY PUBLIC My Commission  Expires




                                                                                                      -I
                                                                                May 31, 2013




                                            2


                                                                                                     EB-00023129
      Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 65 of 67
~~1£ ~ / L~ ~ £   l l:~~       ~l~b~~ ~~~ !

 ~-23·201 2       14:59 Fr om1                                                         To : 91263Ei"331           P. 1-'1




                                                UNANIMOUS WRtnEN CON8!NT
                                                              OF
                                                      BOARD Of! DIRECTORS
                                                                   OF
                                       EBER BROS. Wltc ertc:l LIQUOR CORPORATION


                           The lJ"'dersiQned. being all of the Directors of Eber           eroa. Wine aoa Liquor
                  Corporation a New York oorporanon           (tne "Corpora1i0n"i, he1'1!tbv   wnsent. llUrsuant to
                  Section 7tJ8(bJ ottte Businea COIJ)(ntion Law o1the State of New York. to the adoptiOf'l

                  of 1t1e following reaolutiOI'I$.


                                  RfSOLV£0, that the r~ignation of l.ltter EW aa a Director and
                           President of the Corporation ie 1-lereby accepted end approvtd effKtve
                           fetlruary 1. 201Z; and be It turtner
                                 RESOLVEO. tnet wendy !btr snatl be. and is nereby, elected as
                           President of the CorpocaUOn, to serw until ~ next annual meeting of the
                           snareholderi and lftll her respl!dive successor Is elected and h• q~;aified.
                           and be it li.Jrthe·

                                  R&SOLVEO, that tnt unexplrea Director's term left by the resignation
                           of Lester E!:Mir be lift •• vaca:'lt until fur1her action Of tne eoard of ou..etors.




                                                                                                                      PLAINTIFF'S
                                                                                                                            EXHIBIT




                                                                                                EB-00001185
         Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 66 of 67


                                  WIEDMAN, VAZZANA, CORCORAN & VOLTA, P.C.
                                             ATTORNEYS AND COUNSELLORS
                                               5 SOUTH FITZHUGH STRE:E:T

FREDERICK WIEDMAN 09157)                     ROCHESTER, NEW YORK 14614
                                                                                                   PARALEGALS
FREDERICK WIEDMAN • .JR. (1999)                TELEPHONE (!5815) 464-5860                       .JOANNE LAMAGNA
                                                                                                 AMANDA L. BACH
JAMES G. VAZZANA                                FACSIMILE: C!5815) 454-1273
CHRISTOPHER H . CORCORAN
SANDRA E . VOLTA'

'ALSO AOMITT£0 IN FLORIIlA                         March 28, 2017




            Lorisa D. LaRocca, Esq., Partner
            Woods Oviatt Gilman LLP
            700 Crossroads Building
            2 State Street
            Rochester, New York 14614

            Re:        Lester Eber./ Trust

            Dear Lorisa:

                   As I've expressed to you many times Lester Eber would like to purchase the
            stock of Eber Brothers, Co.

                   In my conversations with Jennifer Weidner she express some concern in doing
            so since Canandaigua National Bank was a named defendant in the SONY case and is
            hesitant to accommodate Lester until the Judicial Settlement is finalized.

                   In that regard has any of the beneficiaries appeared or interposed objections to
            the accounting.

                   I will make the appearance on Thursday and I have a feeling that Lester will also
            be there.

                      Please advise as soon as you hear from any other beneficiaries.

                      With kindest personal regards.

                                                  Sincerely,
                                    Wiedman, Vazzana, Corcoran & Volta, PC




                                                                                        •   PLAINTIFF'S



                                                                                        ~~cw
                                                                                             CNB-PL0025
Case 1:16-cv-09517-LAK-KHP Document 266-4 Filed 11/09/19 Page 67 of 67


WIEDMAN, VAZZANA, CORCORAN & VOLTA, P.C.

   Page Two
   March 28, 2017

   JGV/jfl
   Cc: Jennifer Weidner, Esq.
       Paul Keneally, Esq.
       John Hebert, Esq.
       Lester E:ber
       Wendy Eber

  P.S. So that we are clear on one point, I want to be certain that everyone knows that
  Eber Bros ahd Co owns Eber Brothers Wine & Liquor Corp. and items 12 of your
  Schedule J specifically mentions "... pursuant to Article Ninth of the Will, in case all, or
  substantially all of the decedent's stock in Eber Bros and Co. Inc. is sold, the Trustees,
  in their absolute discretion, can terminate the Trust and distribute the residuary of the
  Trust to the beneficiaries."




                                                                                    CNB-PL0026
